Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 1 of 125




                    Exhibit 1
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 2 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 3 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 4 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 5 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 6 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 7 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 8 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 9 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 10 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 11 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 12 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 13 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 14 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 15 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 16 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 17 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 18 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 19 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 20 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 21 of 125
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 22 of 125




                     Exhibit 2
      Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 23 of 125




January 31, 2019

Victoria D. Baranetsky
General Counsel
The Center for Investigative Reporting
1400 65th St., Suite 200
Emeryville, CA 94608
vbaranetsky@revealnews.org


Case Numbers: FinCEN 19-041-F
             goFOIA 2018-11-142

Dear Ms. Baranetsky,

This letter acknowledges your January 14, 2019, Freedom of Information Act/Privacy Act appeal
received on January 23, 2019, in the Financial Crimes Enforcement Network (FinCEN) FOIA
Office.

Your appeal is being directed to FinCEN’s Office of Chief Counsel. Every effort will be made to
provide you with a timely response within 20 business days.

Further inquiries concerning your appeal should be mailed to:

                             Freedom of Information         Act   Appeal
                             FinCEN
                             P.O. Box 39
                             Vienna, VA 22183

Sincerely,



Rosemary Law FOIA
Officer


                                          www.fincen.gov
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 24 of 125




                     Exhibit 3
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                     Michael Cohen case                 32-2
                                                        shines light on Sean     Filed
                                                                             Hannity's     10/08/20
                                                                                       property             Page
                                                                                                empire | Media        25 of 125
                                                                                                               | The Guardian




This article is more than 2 years old
Michael Cohen case shines light on Sean Hannity's
property empire
Fox News host who said Trump’s ﬁxer ‘knows real estate’ has a portfolio that includes
support from Department of Housing, a fact he did not mention when interviewing Ben
Carson last year

   •   Sean Hannity’s real estate venture linked to fraudulent property dealer

Jon Swaine in New York
Mon 23 Apr 2018 02.36 EDT

When Sean Hannity was named in court this week as a client of Donald Trump’s embattled legal
ﬁxer Michael Cohen, the Fox News host insisted their discussions had been limited to the subject
of buying property.

“I’ve said many times on my radio show: I hate the stock market, I prefer real estate. Michael
knows real estate,” Hannity said on television, a few hours after the dramatic hearing in
Manhattan, where Cohen is under criminal investigation.

https://www.theguardian.com/media/2018/apr/22/michael-cohen-sean-hannity-property-real-estate-ben-carson-hud                      1/6
10/2/2020    Case 3:19-cv-08181-JCS         Document
                            Michael Cohen case                 32-2
                                               shines light on Sean     Filed
                                                                    Hannity's     10/08/20
                                                                              property             Page
                                                                                       empire | Media        26 of 125
                                                                                                      | The Guardian

Hannity’s chosen investment strategy is conﬁrmed by thousands of pages of public records
reviewed by the Guardian, which detail a real estate portfolio of remarkable scale that has not
previously been reported.

The records link Hannity to a group of shell companies that spent at least $90m on more than 870
homes in seven states over the past decade. The properties range from luxurious mansions to
rentals for low-income families. Hannity is the hidden owner behind some of the shell companies
and his attorney did not dispute that he owns all of them.

Dozens of the properties were bought at a discount in 2013, after banks foreclosed on their
previous owners for defaulting on mortgages. Before and after then, Hannity sharply criticised
Barack Obama for the US foreclosure rate. In January 2016, Hannity said there were “millions
more Americans suﬀering under this president” partly because of foreclosures.

Hannity, 56, also amassed part of his property collection with support from the US Department for
Housing and Urban Development (Hud), a fact he did not disclose when praising Ben Carson, the
Hud secretary, on his television show last year.

Christopher Reeves, Hannity’s real estate attorney, said in an email he would “struggle to ﬁnd any
relevance” in Hannity’s property holdings, which he said were highly conﬁdential.

“I doubt you would ﬁnd it very surprising that most people prefer to keep their legal and personal
ﬁnancial issues private,” said Reeves. “Mr Hannity is no diﬀerent.”

Spokespeople for Hud and Fox News declined to comment on the record.

The real estate holdings linked to Hannity are spread across more than 20 shell companies formed
in Georgia. Each of the companies uses a variant of the same name, which combines the initials of
Hannity’s children. Public records show the companies have bought up dozens of properties in
Alabama, Florida, Georgia, New York, North Carolina, Texas and Vermont.

Among the most valuable are two large apartment complexes in Georgia that Hannity bought in
2014 for $22.7m. The developments are in the cities of Perry and Brunswick, which have higher
poverty rates and lower median incomes than the US averages. One- and two-bedroom units in
Hannity’s apartment complexes are available to rent for $735 to $1,065 per month, according to
brochures.

The Georgia purchases were funded with mortgages for $17.9m that Hannity obtained with help
from Hud, which insured the loans under a program created as part of the National Housing Act.
The loans, ﬁrst guaranteed under the Obama administration, were recently increased by $5m with
renewed support from Carson’s department.

Hannity, who is reportedly paid $36m per year for his television and radio shows, was criticised
this week following Cohen’s court hearing, after it became clear he had defended Cohen and
Trump on the air without disclosing that he also consulted Cohen for legal services.

He also declined to note his ﬁnancial interest when he hosted Carson on Fox News last June for a
discussion about Hud and housing. Hannity praised privatisation plans pushed by Trump and
Carson.


https://www.theguardian.com/media/2018/apr/22/michael-cohen-sean-hannity-property-real-estate-ben-carson-hud             2/6
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                     Michael Cohen case                 32-2
                                                        shines light on Sean     Filed
                                                                             Hannity's     10/08/20
                                                                                       property             Page
                                                                                                empire | Media        27 of 125
                                                                                                               | The Guardian




Michael Cohen, second left, leaves court in New York. Photograph:
Paciﬁc Press/Barcroft Images

“I know you’ve done a good job,” Hannity told Carson.

Hannity complained during the discussion that home ownership in the US was at a 51-year low – a
false claim he has made several times on air – and criticised the state of public housing.

“I like the idea of them owning the place,” Hannity said of people who receive housing assistance.
“Well, that’s the real ideal,” said Carson.

The shell companies used to buy the properties are registered to the oﬃces of Henssler Financial,
a wealth management ﬁrm outside Atlanta. Bill Lako, a principal at the ﬁrm, has appeared on
Hannity’s radio show as an expert on money issues.

Lako recently wrote an article for the show’s website berating Robert Mueller, the special counsel
investigating ties between Trump’s 2016 election campaign and Russia, without noting his ties to
Hannity. He did not respond to an email.

When Lako appeared on Hannity’s radio show last month, Hannity disclosed that he was a
Henssler client. He joked to Lako that the company took him on as a “charity case” when he
worked in Georgia, but “now I’m the best client you have”.

The Georgia mortgages supported by Hud were guaranteed as part of a program aimed at
protecting investors such as Hannity who buy rental apartment buildings. The government
promises to cover losses if borrowers default on their mortgages. Borrowers pay an insurance
premium to Hud in return. Bigger loan guarantees are available if the building houses low-income
families.

Paperwork relating to the agreements with Hud, which was ﬁled to county authorities, named
Hannity as the principal of the shell companies used to buy the apartment complexes and to
borrow the funds. Hannity personally signed several of the documents. A Hud source said
Hannity was identiﬁed in non-public ﬁlings as the 100% owner of the apartment complexes.

Late last month, Hannity’s mortgages were replaced with loans for $22.9m that were rewritten
with Carson’s Hud and a new bank. There was no indication that Carson was personally involved
in the process. Carson does, however, have the authority to allow Hannity from 2019 to convert
the rental complexes into condominiums for sale, which could be lucrative for the television host.


https://www.theguardian.com/media/2018/apr/22/michael-cohen-sean-hannity-property-real-estate-ben-carson-hud                      3/6
10/2/2020     Case 3:19-cv-08181-JCS         Document
                             Michael Cohen case                 32-2
                                                shines light on Sean     Filed
                                                                     Hannity's     10/08/20
                                                                               property             Page
                                                                                        empire | Media        28 of 125
                                                                                                       | The Guardian

The shell companies used to buy the properties are limited liability companies (LLCs). Like in
most states, they are not required to disclose their owners to Georgia regulators. LLCs are popular
among well-known ﬁgures such as Hannity who wish to keep their business arrangements
private.

But the Guardian obtained records in which Hannity signed deeds and other documents on behalf
of four of the LLCs, sometimes being named as principal or manager. Four more of the shell
companies have owned properties in which public records say Hannity or members of his family
have lived.

Hannity also uses a separate company with a similar name to handle contracts relating to his
syndicated radio show, according to records ﬁled in two federal court cases. Georgia records say
Hannity was chief executive, chief ﬁnancial oﬃcer and secretary of this company before Lako
took over the titles during 2016.

In other cases, only the relevant LLC’s name and a contact at Henssler Financial were identiﬁed in
the real estate paperwork, meaning that it could not be conﬁrmed whether Hannity was the
hidden owner.




Hud secretary Ben Carson testiﬁes on Capitol Hill. Photograph: Win
McNamee/Getty Images

The list of properties bought by the Hannity-linked companies includes multimillion-dollar
homes used by Hannity. It also features single-family units priced as low as $50,000 in relatively
poor suburbs. In at least two cases, batches of homes were bought simultaneously at a discount,
after they were repossessed by banks from their previous owners in foreclosure proceedings.

The entire portfolio connected to Hannity comprises at least 877 residential units, which were
bought for a total of just under $89m. Another seven properties bought by the companies over
recent years have subsequently been sold on for more than $4m, according to public records.

When Hannity this week stressed that his business relationship with Cohen related to real estate,
he pointedly denied that it involved any ﬁnancial settlements with other people.

Cohen previously arranged for a $130,000 payment to Stephanie Cliﬀord, the pornographic actor
known as Stormy Daniels, who alleged she had sex with Trump. Cohen also helped Elliott Broidy,
a prominent Republican fundraiser, pay $1.6m to a woman who said she had become pregnant
during an aﬀair.


https://www.theguardian.com/media/2018/apr/22/michael-cohen-sean-hannity-property-real-estate-ben-carson-hud         4/6
10/2/2020     Case 3:19-cv-08181-JCS          Document
                              Michael Cohen case                 32-2
                                                 shines light on Sean     Filed
                                                                      Hannity's     10/08/20
                                                                                property             Page
                                                                                         empire | Media        29 of 125
                                                                                                        | The Guardian

Hannity said he had only “occasional brief conversations” with Cohen. He made varying
statements about whether Cohen was compensated, initially stating that he had not been billed
but later saying: “I might have handed him 10 bucks.”

In footage unearthed this week that was broadcast on Fox News in January last year, Hannity
mentioned having discussed an unidentiﬁed $2bn property venture in Dubai with Cohen.

“I said, ‘I’m interested in that deal myself,’” said Hannity.

America faces an epic choice ...
... in the coming months, and the results will deﬁne the country for a generation. These are
perilous times. Over the last four years, much of what the Guardian holds dear has been
threatened – democracy, civility, truth.

The country is at a crossroads. The Supreme Court hangs in the balance – and with it, the future of
abortion and voting rights, healthcare, climate policy and much more. Science is in a battle with
conjecture and instinct to determine policy in the middle of a pandemic. At the same time, the US
is reckoning with centuries of racial injustice – as the White House stokes division along racial
lines. At a time like this, an independent news organization that ﬁghts for truth and holds power
to account is not just optional. It is essential.

Like many news organizations, the Guardian has been signiﬁcantly impacted by the pandemic.
We rely to an ever greater extent on our readers, both for the moral force to continue doing
journalism at a time like this and for the ﬁnancial strength to facilitate that reporting.

We believe every one of us deserves equal access to fact-based news and analysis. We’ve decided
to keep Guardian journalism free for all readers, regardless of where they live or what they can
aﬀord to pay. This is made possible thanks to the support we receive from readers across America
in all 50 states.

As our business model comes under even greater pressure, we’d love your help so that we can
carry on our essential work. If you can, support the Guardian from as little as $1 – and it only
takes a minute. Thank you.




https://www.theguardian.com/media/2018/apr/22/michael-cohen-sean-hannity-property-real-estate-ben-carson-hud               5/6
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 30 of 125




                     Exhibit 4
10/2/2020             Case 3:19-cv-08181-JCS               Document
                              Sean Hannity: 400% rise in eviction orders since32-2      Filed
                                                                               host bought      10/08/20
                                                                                           Georgia              Page
                                                                                                   apartment complex      31 of
                                                                                                                     | US news | The125
                                                                                                                                     Guardian




This article is more than 2 years old
Sean Hannity: 400% rise in eviction orders since host
bought Georgia apartment complex
Records show 61 diﬀerent residents have received notice to vacate their homes in Perry
complex since Hannity took over in 2014

Jon Swaine in Atlanta
Fri 27 Apr 2018 10.39 EDT

The number of eviction orders obtained against tenants in a Georgia apartment complex owned
by Sean Hannity has sharply increased since the property was bought by the Fox News host.

County court records say that judgments approving the removal of 61 diﬀerent residents of the
Hampton Place apartments in Perry have been issued during the three years and 10 months since
Hannity took over.

The previous owner of the 152-unit apartment complex obtained similar orders against 12
diﬀerent tenants during the preceding three years and 10 months, according to the records, before
selling it to Hannity for almost $8m.

https://www.theguardian.com/us-news/2018/apr/27/sean-hannity-eviction-orders-georgia-apartment-complex                                          1/5
10/2/2020     Case 3:19-cv-08181-JCS               Document
                      Sean Hannity: 400% rise in eviction orders since32-2      Filed
                                                                       host bought      10/08/20
                                                                                   Georgia              Page
                                                                                           apartment complex      32 of
                                                                                                             | US news | The125
                                                                                                                             Guardian

Christopher Reeves, an attorney for the Fox News host, said in an email: “Mr Hannity is not
involved in the management of these properties. Evictions only occur after a material breach of
the lease terms.”

The Guardian ﬁrst reported on Sunday that Hannity was the secret owner connected to a group of
20 shell companies that have spent $90m on more than 870 homes across seven states over the
past decade.

Hampton Place is one of two apartment complexes in Georgia that Hannity bought in 2014 for
$22.7m. The purchases were partly funded with $17.9m in mortgages guaranteed by the US
Department of Housing and Urban Development. Apartments at the site are currently advertised
for rent from $860 a month.

The court records suggest the rate of eviction orders at Hampton Place has increased by more than
400% under Hannity’s ownership. Landlords can obtain the orders from a magistrate judge when
a tenant taken to court for unpaid rent fails to respond or pay within seven days. The orders
empower local sheriﬀ’s deputies to forcibly remove tenants and their property.

Betsy Coleman, a Hampton Place tenant who was evicted by Hannity’s company last year, said she
had to leave the property after falling behind on her rent.

“It feels awful, because you don’t have anywhere else to go,” said Coleman, who is 49. “You’re
trying to work to get the rent up, and you promised to get the money, and when you don’t get it,
you have to go to court.”

Hannity is reportedly paid $36m a year for his primetime Fox News show and syndicated radio
program.

Not all the tenants who received eviction orders were ultimately removed from the property. One
who asked not to be identiﬁed said he was given a reprieve last year after agreeing to pay about
$300 in extra fees in addition to a late $725 monthly rent payment for his two-bedroom apartment.
“It seemed kind of harsh,” he said.

In any case, the court orders are likely to be ﬂagged on background checks and some credit reports
that may be screened by future employers and landlords when considering applications from the
tenants.

The records show that Hannity’s property managers have moved to evict several other tenants
who challenged the court action and were instead ordered by the court to pay outstanding debts
as low as $232.

Perry, which is in Houston County and about 100 miles south of Atlanta, has a population of about
16,200. According to the US census bureau, 22.6% of residents are living in poverty, compared
with 16% of Georgia and 12.7% across the US. At $20,470 a year, Perry’s average income is about
31% lower than the US average.

Lindsey Siegel, a senior attorney at the Atlanta Legal Aid Society, said Georgia state law made it
relatively easy for landlords to force tenants out of rented homes.

“Georgia is one of the harshest states for tenants,” said Siegel. “You can be evicted for being a
single day late on your rent – regardless of whether you’ve paid on time for the past ﬁve years.”
https://www.theguardian.com/us-news/2018/apr/27/sean-hannity-eviction-orders-georgia-apartment-complex                                  2/5
10/2/2020     Case 3:19-cv-08181-JCS               Document
                      Sean Hannity: 400% rise in eviction orders since32-2      Filed
                                                                       host bought      10/08/20
                                                                                   Georgia              Page
                                                                                           apartment complex      33 of
                                                                                                             | US news | The125
                                                                                                                             Guardian

The court records state that 37 eviction orders were issued after tenants were taken to court by
SPMK XVI Hampton, the Hannity-backed shell company that owns the complex. Another 24 were
given in response to eviction actions by the property’s management company, which is co-owned
by Hannity and his ﬁnancial advisers.

Latonia Grady, who left the Hannity apartments after receiving an eviction order in August 2015,
said the managers were unhelpful when her home needed repairs. “They were aggressive,” said
Grady, who is now 51. The management company says that it oﬀers comprehensive on-site and
emergency maintenance services.

Hannity has defended his real estate investment decisions, stating in a post to his website that he
had chosen to invest his wealth in “communities that badly need such investment” and that he
had limited involvement in the venture’s day-to-day operation.

“The fact is, these are investments that I do not individually select, control or know the details
about; except that obviously I believe in putting my money to work in communities that
otherwise struggle to receive such support,” Hannity wrote.

Paperwork on the deal for Hampton Place between Hannity, his lender and Hud state that from
June 2019 he may apply for permission from Ben Carson, the Hud secretary, to convert the
property to sellable condominiums.

Another of the companies linked to Hannity bought foreclosed houses through a property dealer
who later pleaded guilty to fraud and was sent to prison.

Eleven homes purchased by Jeﬀ Brock in foreclosure auctions in Georgia during 2011 and 2012
were transferred to corporate vehicles and then sold on to the Hannity-linked company.

US investigators found Brock and accomplices rigged foreclosure auctions to obtain properties at
lower prices. They secretly agreed not to make competing bids at the auctions and then gave
payoﬀs to one another in return. Hannity has not been accused of any wrongdoing.

Reeves, the attorney for Hannity, said the Fox News host had no direct involvement in selecting
the houses that Brock had bought at auction. Reeves also said they had been unaware of Brock’s
fraud before being alerted by the Guardian.

America faces an epic choice ...
... in the coming months, and the results will deﬁne the country for a generation. These are
perilous times. Over the last four years, much of what the Guardian holds dear has been
threatened – democracy, civility, truth.

The country is at a crossroads. The Supreme Court hangs in the balance – and with it, the future of
abortion and voting rights, healthcare, climate policy and much more. Science is in a battle with
conjecture and instinct to determine policy in the middle of a pandemic. At the same time, the US
is reckoning with centuries of racial injustice – as the White House stokes division along racial
lines. At a time like this, an independent news organization that ﬁghts for truth and holds power
to account is not just optional. It is essential.

Like many news organizations, the Guardian has been signiﬁcantly impacted by the pandemic.
We rely to an ever greater extent on our readers, both for the moral force to continue doing
journalism at a time like this and for the ﬁnancial strength to facilitate that reporting.
https://www.theguardian.com/us-news/2018/apr/27/sean-hannity-eviction-orders-georgia-apartment-complex                             3/5
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 34 of 125




                     Exhibit 5
                   Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 35 of 125




   Democracy Dies in Darkness



At Sean Hannity properties in working-class areas, an
aggressive approach to rent collection
By Aaron C. Davis and Shawn Boburg

May 11, 2018 at 1:46 p.m. PDT


PERRY, Ga. — For years, Fox News host Sean Hannity has poured his fortune into a surprising side venture: a vast
portfolio of rental properties in working-class neighborhoods. He described those holdings in compassionate terms
when they came to light last month, saying he invests in places that “otherwise might struggle to receive such support.”

But a Washington Post analysis shows that managers at Hannity’s four largest apartment complexes in Georgia have
taken an unusually aggressive approach to rent collection. They have sought court-ordered evictions at twice the
statewide rate — in a state known for high numbers of evictions and landlord-friendly laws — and frequently have done
so less than two weeks after a missed payment.

Property managers at the complexes sought to evict tenants more than 230 times in 2017, court records show. At one,
a 112-unit subdivision in a suburb west of Atlanta, 94 eviction actions were filed last year, records show.

Among the tenants Hannity’s property managers sought to evict, records show, were a former corrections officer and
her wife, who fell behind while awaiting a disability determination; a double amputee who had lived in an apartment
with her daughter for five years but did not pay on time after being hospitalized; and a single mother of three whose
$980 rent check was rejected because she could not come up with a $1,050 cleaning fee for a bedbug infestation.

Some of the court files include notes showing that sheriff’s deputies removed residents. More often, though, tenants
who were taken to court avoided eviction by paying their past-due rent along with hundreds of dollars in late fees and
other costs, records show. The Post found that property managers repeatedly filed eviction actions against many of
those residents.

Told of The Post’s findings, three experts said the pattern suggests that the threat of eviction is being used not just to
remove tenants but also to generate revenue.

“When they are serially filing against the same tenants, they are using the courts as collection agencies,” said Susan
Reif, head of the Eviction Prevention Project at the publicly funded Georgia Legal Services Program. “It appears they
are just trying to increase their profit margin by demanding fees under the threat of being evicted from your home.”

In response to questions from The Post, Hannity’s attorney said in an email that the evictions were appropriate under
the circumstances and that Hannity was not involved.

“Mr. Hannity is not and has never been involved in the management of these properties,” Christopher E. Reeves wrote.
                                                                                                                             /
“Evictions only occur after a material breach of the lease terms, which under Georgia law includes the failure to pay
Evictions only occur after a material breach of the lease terms, which under Georgia law includes the failure to pay
                Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 36 of 125
rent when due.”

Hannity is a part owner of Henssler Property Management, the firm that manages the apartments, records show. The
other partners are people Hannity has worked with for many years, including Reeves, who has represented him in
litigation, and William G. Lako Jr., whom Hannity has identified as one of his financial advisers.




The firm was created in 2012, under the name New Millennium Property Management, as Hannity expanded his
holdings to include large rental properties in Georgia. Hannity’s ownership stake, through a limited liability company
called SPMK II, was revealed this year in a disclosure required by the Securities and Exchange Commission.

Emails to Lako, New Millennium and Henssler Property Management also were returned by Reeves, who wrote, “We
have no further comment.”

Hannity’s real estate holdings were first revealed by the Guardian last month after President Trump’s personal
attorney Michael Cohen disclosed in court that Hannity was one of his three clients. Without offering details, Hannity
said he had not paid Cohen for legal work but had asked him for real estate advice. The Guardian also reported that
eviction filings spiked at one of Hannity’s apartment complexes after he purchased it in 2014.

“It is ironic that I am being attacked for investing my personal money in communities that badly need such investment
and in which, I am sure, those attacking me have not invested their money,” Hannity said in a statement last month.

Hannity, who reportedly makes $36 million a year, owns more than 1,000 rental units in seven states, records show.
They are held through more than two dozen limited liability companies that generally start with SPMK, the combined
first initials of Hannity and his two children. SPMK entities have spent more than $84 million on properties since
2003, most of them in Georgia, records show. Although ownership of LLCs is not public, Hannity signed a public
document in Georgia in 2007 listing himself as general manager of SPMK II. He also signed government documents
for loans on two of the complexes.

Hannity’s four largest apartment complexes in Georgia, with a combined 613 units, are the Meadows in Lithia Springs,
Hampton Place Apartments in Perry, Vista Ridge Apartments in Gainesville and Legacy Apartment Homes in
Brunswick. There were nearly four eviction filings last year for every 10 apartments in those complexes, The Post
found.

Landlords statewide have sought an eviction for nearly 2 of every 10 apartments, on average, according to a Post
review of the most recent five years of available information on Georgia eviction filings and census data.

In conducting the analysis, The Post consulted with Matthew Desmond, author of the Pulitzer Prize-winning book
“Evicted: Poverty and Profit in the American City,” and head of the Eviction Lab, a project at Princeton University to
build the first national database of evictions. Court actions against tenants at Hannity’s properties stand out, Desmond
said, and at one property, they were “orders of magnitude bigger” than what researchers have found in any county in
Georgia.




'Pretty darned quick'
                                                                                                                           /
              Case
Records show that     3:19-cv-08181-JCS
                  for residents                Document
                                of Hannity’s properties,    32-2 Filed
                                                         an unpaid       10/08/20
                                                                   cleaning            Page
                                                                            fee, a dispute   37removing
                                                                                           over of 125 mold or a
single missed payment can be the breach that leads to an eviction filing. For Zandra Cosby, it began with a bounced
check.

Cosby and her wife, Lashondra Cosby, moved into Hampton Place Apartments — a wooded subdivision with a pool and
tennis court about 100 miles south of Atlanta — in 2015, the year after a Hannity company bought the property.




For most of the next year, the couple reliably paid their $750 rent on the first of the month, ledgers show. It was of no
concern to them when the new property manager announced that late fees would be imposed on the 4th of each month
rather than on the 15th, as they had been, or that, on orders from “corporate,” eviction papers would be filed against
anyone who had not paid by the 20th.

Then, health problems forced Lashondra Cosby, 40, to take a leave from her job as a corrections officer. Soon, the
Cosbys needed until the second or third week of the month to make rent, along with a $100 late fee.

In late February 2017, one of their rent checks bounced, court records show. A follow-up payment cleared a week later,
but when the couple didn’t pay their March rent before the 20th, Hampton filed for eviction, and a judge ordered them
to pay $330 in court and eviction fees or move out.

The breaking point was not atypical. The Post found that in a sampling of 50 eviction cases at Hampton last year,
tenants owed an average of $760 in rent and were an average of 17 days late when Hannity’s property manager filed for
eviction. The average fees charged to those tenants amounted to $376.

To file the eviction papers, Hannity’s property managers turned to PDQ Services, an Atlanta-area eviction services firm
whose acronym stands for Prompt Dependable Quality but that advertises it as a play on “pretty darned quick.” PDQ
promises on its website that its eviction crews “can remove your tenants quicker and more effectively than anyone else
in the business.”

PDQ did not respond to requests for comment.

The Cosbys pawned their PlayStation, video games and a camera to cover the fees. But in each of the next two months,
a nearly identical scenario played out: a late payment, an eviction filing and a judge ordering another $330 in penalty
payments, court records show.

“They kept us down at the courthouse all the time,” Zandra Cosby said. “I’d have to call out a half-day and try not to cut
off my nose to spite my face. I needed to be at work to pay them to stay but in court to explain it to the judge.”

In July, after five eviction filings in as many months, and paying more than $1,000 in late and collection fees, the
Cosbys were finished.

Out of money and knowing a PDQ eviction crew could show up any day, they left most of their belongings with friends
or in a dumpster and moved into Zandra Cosby’s mother’s one-bedroom apartment in North Carolina. There they
remain, the evictions on their records, unsure when they may again have the credit needed to rent on their own.

“I think they just wanted us out of there,” Zandra Cosby said of Hannity’s property managers. “We kept trying, but I
finally said, ‘I give up.’ ”


                                                                                                                            /
                Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 38 of 125
'I had a pretty good plan'
Hannity spoke of the success of his personal investment strategy in March, when he had Lako on his afternoon radio
program as a guest. The Fox News host said the vision for his real estate empire was his own, one that required him to
buck counsel from his longtime financial adviser Gene Henssler that he invest in stock.




“Slowly but surely, I convinced him that I was more interested in bricks and mortar and real estate investments and
things like that. And I think I’ve convinced you that I had a pretty good plan,” Hannity told Lako, the managing
director of Henssler Financial.

“You did. You did. You stressed us pretty good, though,” Lako said. “We weren’t in the real estate business back then.
So you said, ‘Get in the business,’ and we got in it. We know how to do it now.”

Although Hannity occasionally purchased individual properties through LLCs as early as 2007, his SPMK companies
went on a three-year buying binge of multifamily buildings beginning in 2013, acquiring complexes with a combined
982 units, records show.

The purchases in the state were concentrated in the years after housing prices bottomed out. Some properties were
bought from distressed owners or following foreclosures.

The first of the apartment complexes, purchased in 2013, was the Meadows, a subdivision of duplexes in a treeless
expanse in a suburb of Atlanta.

The Post found that of Hannity’s large complexes, evictions were most frequent there, with 94 requests to evict
residents last year, according to court records. Many tenants were taken to court multiple times only to have the cases
dismissed after paying late.

A judge ordered Phyllis McKenzie, who lives with her husband and 20-year-old daughter, out of her duplex six times
since 2014, records show. Each time, McKenzie said, she managed to stay in her home by paying late fees and court
costs.

“The fees add up,” the mail truck driver said recently, shortly after she wrote a check for the latest rent payment, which
included $200 in late fees.

In 2014, Hannity added the largest number of rental units to his portfolio with help from a Department of Housing and
Urban Development program that insures developers’ private loans. Hannity signed the HUD-insured loans,
$6.4 million in borrowing for Hampton and $14.75 million for Legacy, a gated complex in southeast Georgia.

He continues to expand and upgrade his holdings. He took out an additional $5 million in loans insured by HUD last
year, this time under the Trump administration, to improve the properties, mortgage records show.

Hannity, through SPMK II, and his partners in the property-management firm — Lako, Henssler and Reeves — are
seeking investors to fund another real estate venture, SEC records show. They co-own a property investment fund that
has assets valued at $5 million to $25 million.

As of February, the fund had sold $13 million in securities to investors who contributed at least $25,000 each, records
show. The fund’s 65 investors are not disclosed in public filings.
                                                                                                                             /
In a notice to investors, however, the firm disclosed
                 Case 3:19-cv-08181-JCS               that the32-2
                                                 Document     latest venture is intertwined
                                                                      Filed 10/08/20        with39
                                                                                         Page    itsof
                                                                                                     management
                                                                                                       125      of
rental properties, receiving “management, maintenance and leasing and referral fees from its clients.”

Veronica McCoy, who managed Legacy Apartment Homes for New Millennium for about four months in 2016, said the
company had “a very low tolerance for not paying rent” and charged “stiff” late fees.

McCoy, 46, who said she left New Millennium over differences with a regional manager, said the company’s
“aggressive” tactics rubbed her the wrong way.


“I was told that if someone’s rent was short $2, I couldn’t accept it,” she said, recalling an issue that arose with a
particular tenant. “I thought it was ridiculous.”

Alice Crites contributed to this report.




Your pro le is incomplete
Before you can contribute to our community, please visit your Profile page in order to complete your profile.




                                                                                                                         /
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 40 of 125




                     Exhibit 6
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 41 of 125




    In Georgia, Sean Hannity is just another landlord hiking the rent




https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       1/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 42 of 125




                                                                    Fox News host Sean Hannity is one of the most
    recognizable media figures in America. He has the ear of President Trump. His show is
    one of the most popular on cable news.


    But you wouldn’t know it from talking to the tenants at the Meadows, a modest
    neighborhood of duplexes in Lithia Springs, about 15 miles west of downtown Atlanta.



         For the record:
         5:55 PM, Apr. 28, 2018 An earlier version of this story said that rents at a property
         owned by Sean Hannity had increased 10% a year from 2013 to 2018. They increased 50%
         since 2013.




    “Who?” Keith Jones, a 62-year-old pipe layer, said blankly in an interview this week.


    “I don’t know who he is,” said Sherrice Rouster, a 38-year-old self-employed childcare
    worker and tax preparer.

                                                                            ADVERTISING




https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       2/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 43 of 125




    Hannity is their landlord, and he’s raising their rent — a lot.




https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       3/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 44 of 125
    Journalists uncovered Hannity’s extensive rental holdings in Georgia and Alabama this
    week after he said he had consulted with the president’s lawyer, Michael Cohen, about
    real estate issues.


    Through a series of limited-liability companies — each using the name SPMK, followed
    by Roman numerals — documents revealed that Hannity is the owner of apartment
    complexes and houses worth tens of millions of dollars and capable of housing hundreds
    of people.




                                                                 Diamond Cotton Quilt - Multi - $189

                                                                 We're All About Comfort.




https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       4/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 45 of 125




    Some observers tittered at the revelation that Hannity, a vocal critic of government
    assistance, had accepted taxpayer help from the Department of Housing and Urban
    Development to insure the mortgages for at least two of his rental complexes.



https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       5/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 46 of 125
    But there was little unique about the way Hannity built his empire, using limited-
    liability companies, as many wealthy people do, to shield his identity while legally
    buying properties. It’s the same story of how Wall Street became a major Main Street
    landlord — and began jacking up rents.


    In 2012, Hannity joined a wave of big-money investors to sweep in after the Great
    Recession’s housing crash, often snatching up foreclosed properties across the U.S. at
    bargain-bin prices.




    “Historically, the typical single-family landlord was a local person who owned a few
    houses,” said Julia Gordon, executive vice president of the National Community
    Stabilization Trust, an anti-blight nonprofit organization. “They would basically oversee
    things like collecting the rent, do home repairs themselves, or employ a handyman to do
    home repairs. It was a very mom-and-pop type-industry.”


    Today, Gordon said, it seems like rental homes “are almost always owned by somebody
    whose last name is ‘LLC.’ ”


    The rise in out-of-town ownership also coincided with the rise of companies like Renters
    Warehouse, a national property-management service that received a celebrity
    endorsement from Hannity.


    The duplexes at the Meadows, in Lithia Springs, were built on a former cow pasture in
    the 1980s by Paul Robinson Jr., a local home builder and small businessman. The
    subdivision has more than 100 units, which average about 944 square feet.




https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       6/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 47 of 125




    It was an investment for his retirement, Robinson said in an interview this week. Living
    next door, he adopted a hands-on approach, taking on much of the day-to-day work of
    cleaning up, painting, replacing carpet and collecting rent.




https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       7/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 48 of 125
    Robinson didn’t raise the rent much, he said, because many of his tenants had lived
    there for 10 or 20 years and were elderly.


    But after the financial crisis hit, Robinson lost the complex, he said, when his bank went
    under and the new bank demanded that he pay $500,000 of the $2.5 million loan.




    With 112 duplex units bringing in a cash flow of about $60,000 a month, Robinson said,
    he had $500,000. But it was only a one-year deal and, having heard of horror stories of
    banks upping demands each year, he decided to let the bank foreclose on the property.


    Eventually, the loss of rental income led Robinson to lose his own home too.


    Then, in March 2013, an LLC named SPMK XII Meadows bought the property from
    Robinson’s bank for $3.15 million.




https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       8/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 49 of 125




    There was nothing in the company’s registration records indicating its owner was a
    famous TV host. The complex is managed by Henssler Property Management, which is
    co-owned by another LLC called SPMK II.


https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       9/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 50 of 125
    After Hannity was named as the owner of the SPMK companies this week, he defended
    his holdings.


    “It is ironic that I am being attacked for investing my personal money in communities
    that badly need such investment and in which, I am sure, those attacking me have not
    invested their money,” Hannity said in a statement. “The fact is, these are investments
    that I do not individually select, control, or know the details about; except that obviously
    I believe in putting my money to work in communities that otherwise struggle to receive
    such support.”


    Since SPMK took over, the homes got renovated. Old carpets were replaced with
    hardwood floors; kitchens got new cabinets and appliances. Outside, fresh siding went
    up and flower beds were filled with uniform rows of privet and pink roses.




    But longtime tenants of this predominantly blue collar, African American neighborhood
    also said their monthly payments on their small two-bedroom apartments had gone up
    50% over the last five years, increasing from about $650 to as much as $1,000.


    Rents are rising nationally. But a rate increase of roughly 50% since 2013 is surprisingly
    high, about double the rate of rentals in the Lithia Springs area, said Dan Immergluck, a
    professor at Georgia State University’s Urban Studies Institute, who specializes in
    neighborhood change and housing markets.


    “That’s a lot, and it’s fast,” Immergluck said, noting that even if Hannity spent
    thousands of dollars on renovations for each unit, “he is probably doing quite well” in
    terms of profit.


    “It’s not really affordable,” said Rouster, a Meadows resident, as a pair of toddlers
    waddled around her tiny living room.


https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       10/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 51 of 125



    “He’s not helping. He’s making money,” said Iyabo Balogun, a 51-year-old home-helper
    who works with the elderly and lives in a unit with her niece and her two children. “If he
    was helping, he wouldn’t be increasing rents every year.”


    Olander Ragan, a 29-year-old warehouse forklift truck driver, is taking on extra jobs –
    cutting grass every Saturday and fixing cars to meet his monthly $850 rental payments
    for the cramped apartment he shares with his wife and daughter. Next month, his
    payment will jump to $950 a month.


    “They wanted to raise it to $1,000, but I told them I’m not going to pay that much,” he
    said, as he sat cross-legged on the asphalt outside his tiny duplex, surrounded by a
    hammer, ratchets and lug nuts as he installed new brake pads on a Honda Accord.




https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       11/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 52 of 125




    For Ragan, his prospect of financial security is bleak, whether or not Hannity is his
    landlord.


https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       12/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 53 of 125
    “I’m a black man living in America. Doesn’t matter who my landlord is. Doesn’t matter if
    he’s a racist S.O.B.,” Ragan said bitterly as his friend watched him work. “I’ve been a
    slave all my life. What am I supposed to do?”


    An attorney who handles Hannity’s real-estate holdings, Christopher Reeves, did not
    respond to a request for comment.


    Even if they felt the odds were against them, many residents said they hoped to
    eventually own their own place.




    “I ain’t planning on being around here much longer,” Ragan said. “I don’t want to keep
    paying rent for something I can never own. It’s a waste of my time.”


    While Robinson, the builder of the complex, still thinks the banks treated him unfairly
    — “They killed all the little guys” — he has no hard feelings against the current owner of
    his property.


    “The rents needed to go up,” Robinson said. “I should have gone up on them, but we all
    knew each other.”


    Of Hannity’s decision to snap up the property out of foreclosure, Robinson added: “If he
    had the money to buy all that during the bad times, that’s how you get ahead. I wish I’d
    have had that myself, but it just didn’t work out that way.”




    Now working as a property manager more than 100 miles away in Pell City, Ala.,
    Robinson has not given up on real estate. Even with more big corporations swooping in
    to buy properties, he said, there are still deals to be had.



https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       13/18
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       In Georgia, Sean                  32-2landlord
                                                        Hannity is just another Filed    10/08/20
                                                                                      hiking                PageTimes
                                                                                             the rent - Los Angeles 54 of 125
    “It’s a free market,” he said. “They have opportunities. There’s also opportunities for a
    little guy like me, to kind of move around and manipulate in between the big guys. …
    There are opportunities for all of us.”


    Pearce reported from Los Angeles and special correspondent Jarvie reported from
    Lithia Springs.


    matt.pearce@latimes.com




    Matt Pearce is a national reporter for The Times. Follow him on Twitter at
    @mattdpearce.


    More national headlines




                                                 Must-read stories from the L.A. Times
        Get all the day's most vital news with our Today's Headlines newsletter, sent every weekday morning.



       Enter Email Address


                                                                            SIGN ME UP

    You may occasionally receive promotional content from the Los Angeles Times.




                         Matt Pearce



https://www.latimes.com/nation/la-na-hannity-landlord-20180427-story.html                                                       14/18
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 55 of 125




                     Exhibit 7
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 56 of 125




                                Fontana Village, a Baltimore-area apartment complex owned by Jared Kushner’s real-estate
                                company, Kushner Companies. (Philip Montgomery for The New York Times)




                                The Beleaguered Tenants of ‘Kushnerville’
                                Tenants in more than a dozen Baltimore-area rental complexes complain
                                about a property owner who they say leaves their homes in disrepair,
                                humiliates late-paying renters and often sues them when they try to
                                move out. Few of them know that their landlord is the president’s son-in-
                                law.

                                by Alec MacGillis, May 23, 2017, 5 a.m. EDT




                                ProPublica is a nonproﬁt newsroom that investigates abuses of power. Sign up to receive
                                our biggest stories as soon as they’re published.

                                This story was co-published with The New York Times Magazine.


                                The Townhouse on High Seas Court in the Cove Village development, in
                                the Baltimore suburb of Essex, was not exactly the Cape Cod retreat that its
                                address implied: It was a small unit looking onto a parking lot, the
                                windows of its two bedrooms so high and narrow that a child would have
                                had to stand on a chair to see out of them. But to Kamiia Warren, who
                                moved into the townhouse in 2004, it was a refuge, and a far cry from the
                                East Baltimore neighborhood where she grew up. “I mean, there were
                                bunny rabbits all hopping around,” she told me recently.

                                In the townhouse next door lived an older woman with whom Warren
                                became friendly, even doing her grocery shopping once in a while. But
                                over the course of a few months, the woman started acting strangely. She

https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                                 1/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 57 of 125

                                began accosting Warren’s visitors. She shouted through the walls during
                                the day. And at night she banged on the wall, right where Warren kept the
                                bassinet in which her third child slept, waking him up.

                                Warren sent a letter reporting the problem to the complex’s property
                                manager, a company called Sawyer Realty Holdings. When there was no
                                response, she decided to move out. In January 2010, she submitted the
                                requisite form giving two months’ notice that she was transferring her
                                Section 8 voucher — the federal low-income subsidy that helped her pay
                                the rent — elsewhere. The complex’s on-site manager signed the form a
                                week later, checking the line that read “The tenant gave notice in
                                accordance with the lease.”

                                So Warren was startled in January 2013, three years later, when she
                                received a summons from a private process server informing her that she
                                was being sued for $3,014.08 by the owner of Cove Village. The lawsuit,
                                ﬁled in Maryland District Court, was doubly bewildering. It claimed she
                                owed the money for having left in advance of her lease’s expiration, though
                                she had received written permission to leave. And the company suing her
                                was not Sawyer, but one whose name she didn’t recognize: JK2
                                Westminster LLC.

                                Warren was raising three children alone while taking classes for a
                                bachelor’s degree in health care administration, and she disregarded the
                                summons at ﬁrst. But JK2 Westminster’s lawyers persisted; two more
                                summonses followed. In April 2014, she appeared without a lawyer at a
                                district court hearing. She told the judge about the approval for her move,
                                but she did not have a copy of the form the manager had signed. The judge
                                ruled against Warren, awarding JK2 Westminster the full sum it was
                                seeking, plus court costs, attorney’s fees and interest that brought the
                                judgment to nearly $5,000. There was no way Warren, who was working as
                                a home health aide, was going to be able to pay such a sum. “I was so
                                desperate,” she said.

                                If the case was confounding to Warren, it was not unique. Hundreds like it
                                have been ﬁled over the last ﬁve years by JK2 Westminster and aﬃliated
                                businesses in the state of Maryland alone, where the company owns some
                                8,000 apartments and townhouses. Nor was JK2 Westminster quite as
                                anonymous as its opaque name suggested. It was a subsidiary of a large
                                New York real-estate ﬁrm called Kushner Companies, which was led by a
                                young man whose initials happened to be J.K.: Jared Kushner.




                                When Americans were introduced last year to Ivanka Trump’s husband
                                and the nation’s prospective son-in-law in chief, it was as the
                                preternaturally poised, Harvard-educated scion of a real-estate empire
                                whose glittering ambitions resembled Donald Trump’s own. In 2007,

https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                        2/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 58 of 125

                                Kushner Companies, run at the time by Jared and his father, Charles,
                                bought the aluminum-clad skyscraper at 666 Fifth Avenue for a record-
                                breaking $1.8 billion; they are now seeking partners for a $12 billion plan to
                                replace it with a glass tower that would be 40 stories taller. In 2013 they
                                acquired 17 buildings in Manhattan’s East Village for about $130 million,
                                and three years later they spent $715 million on a cluster of buildings
                                owned by the Jehovah’s Witnesses on prime land in Brooklyn’s fast-
                                developing Dumbo district.

                                But the Kushners’ empire, like Trump’s, was underwritten by years of
                                dealing in much more modestly ambitioned properties. Jared’s
                                grandfather Joseph Kushner, a Holocaust survivor from Belarus, over his
                                lifetime built a small construction company in New Jersey into a real-
                                estate venture that owned and managed some 4,000 low-rise units
                                concentrated in the suburbs of Newark. After taking over the business,
                                Charles expanded Kushner Companies’ holdings to commercial and
                                industrial spaces, but the company’s bread and butter remained the North
                                Jersey apartment complexes bequeathed to him by his father.

                                In the mid-2000s, the company began to sell oﬀ the more than 25,000
                                multifamily rental units it owned, culminating in a 2007 sale of nearly
                                17,000 units for $1.9 billion. The sale — near the peak of the housing boom,
                                just months before the crash — was impeccably timed, but it also reﬂected
                                a shift in the attentions of what would soon be a three-generation real-
                                estate dynasty. Charles, a major Democratic Party donor, had returned late
                                the previous year from a brief stint in federal prison after pleading guilty to
                                18 counts of tax evasion, witness tampering and illegal campaign
                                donations. Back at the helm of the company, he began to shift its focus
                                from New Jersey to New York City — and prepared to pass the reins to his
                                son Jared, who had just received a degree in law and business from New
                                York University.

                                But amid the high-proﬁle Manhattan and Brooklyn purchases, in 2011,
                                Kushner Companies, with Jared now more ﬁrmly in command, pulled
                                together a deal that looked much more like something from the ﬁrm’s
                                humble past than from its high-rolling present. That June, the company
                                and its equity partners bought 4,681 units of what are known in real-estate
                                jargon as “distress-ridden, Class B” apartment complexes: units whose
                                prices fell somewhere in the middle of the market, typically of a certain
                                age and wear, whose owners were in ﬁnancial diﬃculty. The properties
                                were spread across 12 sites in Toledo, Ohio; Pittsburgh; and other Rust Belt
                                cities still reeling from the Great Recession. Kushner had to settle more
                                than 200 debts held against the complexes before the deal could go
                                through; at one complex, in Pittsburgh, circumstances had become so dire
                                that some residents had been left without heat and power because the
                                previous owner couldn’t pay the bills. Prudential, which was foreclosing on



https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                        3/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 59 of 125

                                the portfolio, sold it for only $72 million — half the value of the mortgages
                                on the properties.

                                In the following months, Kushner Companies bought another 1,700
                                multifamily units in similar markets, according to the trade publication
                                Multifamily Executive. Unlike the company’s big New York investments,
                                the complexes were not acquired with an eye toward appreciation — these
                                were not growing markets, after all — but toward producing a steady cash
                                ﬂow. “Our goal is to keep buying and incrementally growing — they’re
                                good markets where you can get yield,” Jared Kushner told Multifamily
                                Executive in October 2011, predicting that the net income for the year’s
                                purchases would be $14 million within a year. The complexes buttressed
                                the Kushner portfolio in another way, he said: They would serve as a hedge
                                against an upswing in inﬂation he believed was looming on the horizon.

                                A year later, in August 2012, a Kushner-led investment group bought 5,500
                                multifamily units in the Baltimore area with $371 million in ﬁnancing from
                                Freddie Mac, the government-backed mortgage lender — another
                                considerable bargain. Two years later, Kushner Companies picked up three
                                more complexes in the Baltimore area for $37.9 million. Today,
                                Westminster Management, Kushner Companies’ property-management
                                arm, lists 34 complexes under its control in Maryland, Ohio and New
                                Jersey, with a total of close to 20,000 units.

                                Kushner’s largest concentration of multifamily units is in the Baltimore
                                area, where the company controls 15 complexes in all — which, if you
                                assume three residents per unit, could be home to more than 20,000
                                people. All but two of the complexes are in suburban Baltimore County,
                                but they are only “suburban” in the most literal sense. They sit along
                                arterial shopping strips or highways, yet they are easy to miss — the
                                Highland Village complex, for example, is beside the Baltimore-
                                Washington Parkway, but the tall sound barriers dividing it from the six-
                                lane highway render its more than 1,000 units invisible to the thousands
                                traveling that route every day.

                                The complexes date mostly from the 1960s and ’70s, when white ﬂight
                                from the city was creating a huge demand for aﬀordable housing in
                                Baltimore County. They were meant to exude middle-class respectability
                                — unglamorous but safe and pleasant enough, a renter’s Levittown. Since
                                then, however, they have slipped socioeconomically, along with the
                                middle class itself, into the vast gray area of the modern precariat — home
                                to casino workers, distribution-warehouse pickers, Uber drivers, students
                                at for-proﬁt colleges. Although most of the tenants I met in a series of
                                recent visits to the complexes pay their own rent, ranging from about $800
                                to $1,300, some of them receive Section 8 assistance, as Kamiia Warren did;
                                Baltimore County has no public housing for a population of more than
                                825,000, so these and similar complexes have become the de facto
                                substitute.
https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                        4/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 60 of 125

                                At the time of the 2012 Baltimore purchase, Kushner raved about the
                                promise of the low-end multifamily market. “It’s proven over the last few
                                years to be the most resilient asset class, and at the end of the day, it’s a
                                very stable asset class,” he told Multifamily Executive. He said things were
                                proceeding well in the Midwestern complexes he purchased a year earlier.
                                “It was a lot of construction and a lot of evictions,” he said. “But the
                                communities now look great, and the outcome has been phenomenal.”




                                Kamiia Warren still had not paid the $4,984.37 judgment against her by
                                late 2014. Three days before Christmas that year, JK2 Westminster ﬁled a
                                request to garnish her wages from her in-home elder care job. Five days
                                earlier, Warren had gone to court to ﬁll out a handwritten motion saying
                                she had proof that she was given permission to leave Cove Village in 2010
                                — she had ﬁnally managed to get a copy from the housing department.
                                “Please give me the opportunity to plead my case,” she wrote. But she did
                                not attach a copy of the form to her motion, not realizing it was necessary,
                                so a judge denied it on Jan. 9, on the grounds that there was “no evidence
                                submitted.”

                                The garnishing started that month. Warren was in the midst of leaving her
                                job, but JK2 Westminster garnished her bank account too. After her
                                account was zeroed out, a loss of about $900, she borrowed money from
                                her mother to buy food for her children and pay her bills. That February —
                                ﬁve years after she left Cove Village — Warren returned to court, this time
                                with the housing form in hand, asking the judge to halt garnishment. “I am
                                a single mom of three and my bank account was wiped clean by the
                                plaintiﬀ,” she pleaded in another handwritten request. “I cannot take care
                                of my kids when they snatch all of my money out of my account. I do not
                                feel I owe this money. Please have mercy on my family and I.” She told me
                                that when she called the law oﬃce representing JK2 Westminster that
                                same day from the courthouse to discuss the case, one of the lawyers told
                                her: “This is not going to go away. You will pay us.”

                                The judge denied Warren’s request without explanation. And JK2
                                Westminster kept pressing for the rest of the money, sending out one
                                process server after another to present Warren with legal papers. Finally, in
                                January 2016, the court sent notice of a $4,615 lien against Warren — a
                                legal claim against her for the remaining judgment. Warren began to cry as
                                she recounted the episode to me. She said the lien has greatly complicated
                                her hopes of taking out a loan to start her own small assisted living center.
                                She had gone a couple of years without a bank account, for fear of further
                                garnishing. “It was just pure greed,” she said. “It was unnecessary.” I asked
                                why she hadn’t pushed harder against the judgment once she had the
                                necessary evidence in hand. “They know how to work this stuﬀ,” she
                                replied. “They know what to do, and here I am, I don’t know anything

https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                        5/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 61 of 125




                                Kamiia Warren at Cove Village, the Kushner Companies property in Essex, Maryland, where
                                she once lived (Philip Montgomery for The New York Times)



                                about the law. I would have to hire a lawyer or something, and I really can’t
                                aﬀord that. I really don’t know my rights. I don’t know all the court lingo. I
                                knew that up against them I would lose.”

                                A search for “JK2 Westminster” in the database of Maryland’s District
                                Court system brings back 548 cases in which it is the plaintiﬀ — and that
                                does not include hundreds of other cases that have been ﬁled in the name
                                of the company’s individual complexes.

                                The vast majority of these cases have been ﬁled by a single small law ﬁrm
                                in the Baltimore suburb of Owings Mills. The law oﬃce of Jeﬀrey Tapper
                                specializes in “collections” work, with an emphasis on landlord-tenant
                                cases. It has represented several other real-estate management companies,
                                including Sawyer, which retains a stake in many of the Kushner
                                complexes.

https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                                6/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 62 of 125

                                In April, I drove to Owings Mills in hopes of speaking to Tapper. As I waited
                                for him by reception, I overheard an assistant making a call about a new
                                case, saying that the ﬁrm would continue to pursue one tenant even if the
                                other person on the lease had ﬁled for bankruptcy. Tapper emerged, a man
                                in his mid-60s with white hair, a paunch and a large smartphone clipped
                                to his belt. Our interview was brief. “I’m not having any conversation with
                                you that has to do with one of my clients,” he said. “I’m not helping you
                                with any of whatever you’re trying to do.”

                                In the cases that Tapper has brought to court on behalf of JK2 Westminster
                                and individual Kushner-controlled companies, there is a clear pattern of
                                Kushner Companies’ pursuing tenants over virtually any unpaid rent or
                                broken lease — even in the numerous cases where the facts appear to be on
                                the tenants’ side. Not only does the company ﬁle cases against them, it
                                pursues the cases for as long as it takes to collect from the overmatched
                                defendants — often several years. The court docket of JK2 Westminster’s
                                case against Warren, for instance, spans more than three years and 112
                                actions — for a sum that amounts to maybe two days’ worth of billings for
                                the average corporate law ﬁrm associate, from a woman who never even
                                rented from JK2 Westminster. The pursuit is all the more remarkable given
                                how transient the company’s prey tends to be. Hounding former tenants
                                for money means paying to send out process servers who often report back
                                that they were unable to locate the target. This does not deter Kushner
                                Companies’ lawyers. They send the servers back out again a few months
                                later.

                                In March 2009, Joan Beverly, a probation agent, signed the lease for her
                                daughter, Lennettea, for a unit at Dutch Village, a complex on the northern
                                edge of Baltimore. Lennettea moved out a year later, several months before
                                her lease was up. Kushner Companies bought Dutch Village more than two
                                years later. In December 2012, JK2 Westminster ﬁled suit in Baltimore
                                County District Court against Beverly, seeking $3,810.16 — several months
                                of rent it said it was owed, plus about $1,000 in repair costs, including $10
                                for “failure to return laundry room card.”

                                That February, Lennettea ﬁled a written court notice explaining that her
                                mother, who was dying of pancreatic cancer, was “in terminal hospice care
                                and is not eligible to work.” She added by way of supporting evidence a
                                letter from the hospice provider to Joan Beverly’s bank, explaining her and
                                her husband’s late mortgage payments on their home: “There has been
                                added ﬁnancial stress because Mrs. Beverly is very ill at this time.” But JK2
                                Westminster persisted in seeking a hearing on the suit. In March, a district
                                court judge found in favor of the company — a total judgment against Joan
                                of more than $5,500.

                                Joan died two weeks later. Her husband, Tyrone Beverly, a retired
                                longshoreman, requested that the judgment against his deceased wife be
                                removed but was denied. The case remains open in the court database.
https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                        7/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 63 of 125

                                Tyrone, who was married to Joan for 32 years, told me that he had
                                assumed the judgment had been dismissed and was unaware that it was
                                still listed as awaiting payment. “They just didn’t treat us fair,” he said.




                                Dutch Village, a Kushner Companies-owned complex in Baltimore (Philip Montgomery for
                                The New York Times)



                                The sweeping nature of the company’s pursuit of tenants was most evident
                                when those tenants were, in fact, prepared to defend themselves.
                                Shawanda Hough moved out of her unit in the Carriage Hill complex in the
                                northwestern Baltimore suburb of Randallstown in early 2012 after black
                                mold worsened her son’s asthma, landing him in the hospital twice. After
                                the maintenance crew tried and failed to ﬁx the problem, she got the rental
                                oﬃce’s written permission to move out in advance of her lease. But then
                                Kushner Companies bought Carriage Hill, and a year and a half later, in
                                August 2013, JK2 Westminster ﬁled a lawsuit against Hough, seeking
                                $4,068.53.

                                Hough fought back. In a court ﬁling, she said that she had kept all of her
                                documentation, and that the company had assured her that it had not lost
                                a dime in rent; she had gone so far as to coordinate the time of her
                                departure with the arrival of a new tenant. JK2 Westminster went ahead
                                with a hearing before a judge a month later, but the judge ultimately found
                                for Hough.

                                Cases like Hough’s, however, were the exception rather than the rule.
                                Overall, about nine out of every 10 cases brought by JK2 Westminster that I
                                surveyed resulted in judgments against the defendants, who often did not
                                appear in person for the hearings — and if they did, almost never had legal
                                representation. How could it possibly be worth Kushner Companies’ while
                                to pursue hundreds of people so aggressively over a few thousand dollars

https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                             8/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 64 of 125

                                here and there? After all, the pursuit itself cost money. And it wasn’t
                                happening just in Baltimore — Doug Wilkins, a lawyer in Toledo who has
                                represented some of the complexes bought there by Kushner, told me the
                                company is seeking far more monetary judgments than did previous
                                owners.

                                When I presented JK2 Westminster’s record of litigation to Matthew
                                Cypher, a Georgetown University business professor who used to work for
                                the real-estate giant Invesco, he said it was highly unusual to put so much
                                eﬀort into pursuing former tenants in court. “These people fade into the
                                shadows of the night,” he said. “It’s amazing to me that there’s that much
                                to go after.” Brian Pendergraft, an attorney in Greenbelt, Maryland, who
                                works on both sides of landlord-tenant litigation, told me he had heard of
                                large property-management companies pursuing former tenants for
                                unpaid rent but not going so far as to pursue tenants who predated the
                                company’s ownership of a complex. “I guess you can do it,” he said, “but I
                                don’t think it’s cool.”

                                But Matthew Hertz, whose Bethesda, Maryland, ﬁrm represents landlords
                                and tenants in similar cases, explained to me that there is a logic behind
                                such aggressive tactics. The costs of the pursuit are not as high as you
                                might imagine, he said — people are not that hard to ﬁnd in the age of
                                cellphones and easily accessible databases. “If I give my process server a
                                name and phone number, it’s generally enough to trace you,” he said. “If I
                                have a date of birth and Social Security number, it’s even easier.” The legal
                                costs can be billed to the defendant as attorney’s fees, if the terms of the
                                lease allow. And garnishing wages is relatively easy to do by court order,
                                assuming the defendant has wages to garnish.

                                As for pursuing former tenants from years before the new company’s
                                ownership of a complex, Hertz said it was hardly diﬀerent from an
                                investor’s buying a portfolio of mortgages: It’s debt to be collected on. “If
                                you buy someone’s properties, you’re buying their debts, not just their
                                assets. You take the good with the bad, and try to collect on the bad. Even
                                if you only get back 5 percent, you’re making something,” he said. “It’s, ‘I’m
                                buying up this property and if I can collect anything, it’s gravy on top.’”

                                There was, Hertz added, an ancillary beneﬁt to such relentless pursuit:
                                sending a message to current tenants. One way to make sure that tenants
                                are paying their rent and to keep them from breaking leases early — which
                                brings with it the costs and hassles of having to clean apartments and ﬁnd
                                new tenants — is to instill a sense of fear about violating a lease. “Any
                                landlord takes that into account,” Hertz said. “They know tenants are
                                going to talk to each other. If they say, ‘He’s going to come after you,’ it’s
                                deterrence.”

                                When Kushner Companies ﬁnally responded to my questions about the
                                cases, they essentially aﬃrmed Hertz’s reasoning. As manager for the

https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                        9/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 65 of 125

                                Baltimore complexes, the company had a “ﬁduciary obligation” to its
                                ownership partners to collect as much revenue as it could, said Kushner
                                Companies’ chief ﬁnancial oﬃcer, Jennifer McLean, in a written response.
                                She said the company’s legal costs have been “minimal” compared with
                                what it seeks to recover.

                                McLean declined to comment on several cases, including Kamiia Warren’s.
                                But she said the pursuit of Joan Beverly, the woman dying of cancer, was
                                justiﬁed. “This tenant owed the landlord $3,819.16,” she said in the written
                                statement. “As property manager, it’s our job to collect rent payments.”

                                In general, “Westminster Management only takes legal action against a
                                tenant when absolutely necessary,” McLean said. “If legal action is
                                pursued, however, the company follows guidelines consistent with
                                industry standards.” She added: “While taking a tenant to court is far from
                                an ideal outcome, that option — and clear rules governing it — must exist
                                as a last resort.”




                                The Highland Village complex, along the Baltimore-Washington Parkway,
                                is one of Kushner Companies’ largest, a vast maze of lanes and courts lined
                                with rows of short brick-and-siding-fronted homes. Like the other Kushner
                                complexes I visited in Baltimore’s southern and eastern suburbs, it is
                                situated in what was once a predominantly white working-class
                                community, within reasonable commuting distance of the harbor and
                                industrial plants, now defunct, like Bethlehem Steel. In recent decades,
                                many black transplants from the city and Hispanic immigrants have
                                arrived as well, and Highland Village is an unusually integrated place.

                                The complex, like the others I saw, seemed designed to preclude
                                neighborliness — most of the townhouses lack even the barest stoop to sit
                                out on, and at least one complex has signs forbidding ball-playing
                                (“violators will be prosecuted”). At another complex, kids had drawn a
                                rectangle on the side of a storage shed in lieu of a hoop for their basketball
                                game. The only meeting points at many of the complexes are the metal
                                mailbox stands, the dumpsters and the laundry room. And the only thing
                                that united many of the residents I spoke to, it seemed, was resentment of
                                their landlord.

                                They complained about Westminster Management’s aggressive rent-
                                collection practices, which many told me exceeded what they had
                                experienced under the previous owners. Rent is marked oﬃcially late, they
                                said, if it arrives after 4:30 p.m. on the ﬁfth day of the month. But
                                Westminster recently made paying the rent much more of a challenge. Last
                                fall, it sent notice to residents saying that they could no longer pay by
                                money order (on which many residents, who lack checking accounts, had
                                relied) at the complex’s rental oﬃce and would instead need to go to a

https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                        10/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 66 of 125

                                Walmart or Ace Cash Express and
                                use an assigned “WIPS card” — a
                                plastic card linked to the
                                resident’s account — to pay their
                                rent there. That method carries a
                                $3.50 fee for every payment, and
                                getting to the Walmart or Ace is
                                diﬃcult for the many residents
                                without cars.

                                Tenants who pay after the ﬁfth are
                                hit with late fees that start around
                                $40 to $50 and escalate from
                                there, with court fees usually
                                added on as well. What upsets
                                residents most, though, are not              Highland Village, where many residents
                                the fees themselves but that the             complained about the owners’ aggressive
                                                                             rent-collection practices (Philip
                                property managers, instead of
                                                                             Montgomery for The New York Times)
                                putting pink or yellow late notices
                                and court summonses discreetly
                                in mailboxes or under doors, post them in public — on the front doors of
                                townhouse units or on lobby walls or lobby doors of apartment buildings.
                                This bothered even tenants who said they always paid their rent on time.
                                “The whole neighborhood knows,” said Marquita Parmely, a truck driver
                                who pays $1,010 a month to rent a townhouse at Essex Park, near Cove
                                Village. Dareck Cromwell, a retiree living at Carriage Hill, told me: “They
                                put them in the windows for everybody to see, to see your business. That’s
                                not right. You don’t put people’s business out like that.”

                                Compounding these grievances was Westminster’s maintenance of the
                                properties — or lack thereof. Their complexes comprise hundreds of units,
                                but typically have only four or so workers looking after them. Alishia
                                Jamesson, a 30-year-old Highland Village resident, invited me into the
                                small living room of the $842-a-month townhouse she and her ﬁancé share
                                with her two children. The room was cluttered with bags from Walmart
                                and Dollar Tree, ketchup packets and supplies for the work Jamesson took
                                up after she lost her cashier’s job at Walmart for missing too many shifts
                                for parenting duties: making personalized tote bags and gift baskets for
                                weddings.

                                Jamesson showed me three large holes in the walls of the townhouse,
                                which Westminster charged her and her ﬁancé, Keith Riggs, $150 to ﬁx in
                                October but had not yet repaired. “Every time I ask about drywall they say,
                                ‘Oh, well, we only have one drywall person,’” Riggs told me. There was also
                                black mold spreading around the bathtub, a large brown stain and crack on
                                the wall adjacent to the stove and a gap in the bathroom skylight that
                                allowed in rain and snow. Jamesson told me that the refrigerator hadn’t

https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                             11/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 67 of 125

                                worked for more than a month before being replaced; her family had lived
                                on canned food and boxed milk.

                                Complaints about poor upkeep abounded at the other complexes too. At
                                Highland Village, there was the matter of the vacant unit that burned
                                down one night a couple of months ago: Its shell was still standing,
                                attended by nothing but plywood and a tarp. At Essex Park, east of the city,
                                Marquita Parmely, the truck driver, told me she had a mouse infestation
                                that was severe enough that her 12-year-old daughter recently found one in
                                her bed. Parmely also has a 2-year-old with asthma, which is aggravated by
                                allergens in mice droppings. She moved her own bed and other furniture
                                away from the walls to dissuade mice, kept the family’s laundry in tote
                                bags after mice started appearing in the hamper and vacuumed twice a
                                day. Her neighbor told me it took weeks for staﬀ members to replace a rear
                                window that had been shot out by kids with a BB gun.




                                A late-rent notice left on the front door of a Kushner Companies complex in a suburb of
                                Baltimore (Philip Montgomery for The New York Times)



                                At the Carroll Park complex in Middle River, Maryland, Jen Jackson
                                showed me a ceiling leak that was causing a mold problem. At the
                                Whispering Woods townhouses nearby, a resident named Nicole, who
                                asked that I not use her last name, told me she had ﬁled unheeded
                                complaints about loose plastic shutters, one of which ﬁnally fell oﬀ and hit
                                her in the head. (When I visited Nicole again a few weeks later, she told me
                                that Westminster staﬀ had scolded her for speaking with me and told her
                                not to do so again. A large black pickup followed me and a photographer as
                                we walked through the complex until we left.) In the same complex, Renee
                                Cook showed me the large swath of her downstairs ceiling that had



https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                                12/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 68 of 125

                                collapsed and the mold and mildew beneath the carpet, each resulting
                                from a leak from her neighbor’s (illicit) washer-dryer.

                                Asked about such conditions, Kushner Companies said it follows industry
                                standards for maintenance staﬃng and exterminator visits, and that it and
                                its partners had spent $10 million on upgrades across the complexes.
                                “Despite those improvements, issues still arise, given the age of the
                                properties,” said McLean, the chief ﬁnancial oﬃcer. Shortly after I put
                                questions to the company about speciﬁc tenants’ complaints, Cook’s
                                ceiling was repaired.

                                The worst troubles may have been those described in a 2013 court case
                                involving Jasmine Cox’s unit at Cove Village. They began with the
                                bedroom ceiling, which started leaking one day. Then maggots started
                                coming out of the living room carpet. Then raw sewage started ﬂowing out
                                of the kitchen sink. “It sounded like someone turned a pool upside down,”
                                Cox told me. “I heard the water hitting the ﬂoor and I panicked. I got out of
                                bed and the sink is black and gray, it’s pooling out of the sink and the
                                house smells terrible.”

                                Cox stopped cooking for herself and her son, not wanting food near the
                                sink. A judge allowed her reduced rent for one month. When she moved
                                out soon afterward, Westminster Management sent her a $600 invoice for
                                a new carpet and other repairs. Cox, who is now working as a battery-test
                                engineer and about to buy her ﬁrst home, was unaware who was behind
                                the company that had put her through such an ordeal. When I told her of
                                Kushner’s involvement, there was a silence as she took it in.

                                “Get that [expletive] out of here,” she said.




                                Very few of the complex residents I met, even ones who had been pursued
                                at length in court by JK2 Westminster, had any idea that their rent and late
                                fees were going to the family company of the president’s son-in-
                                law. “That Jared Kushner?” Danny Jackson, a plumber in his 15th year
                                living at Harbor Point Estates, exclaimed. “Oh, my God. And I thought he
                                was the good one.”

                                Jackson said he voted for Hillary Clinton in 2016. Many of the others I
                                spoke with had not voted — in that or any other election. “I’m not a big
                                political person, so I feel like I don’t think I should vote on something I
                                know nothing about,” Alishia Jamesson told me. But eastern Baltimore
                                County was a Trump stronghold, a formerly staunch Democratic territory
                                with many downwardly mobile white voters — and Kushner’s complexes
                                were no exception.

                                East of the city, I met Chris Freimiller, a 38-year-old resident of the
                                company’s Morningside Park complex, who was smoking Newports in his
https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                        13/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 69 of 125




                                Mike McHargue, whose girlfriend Patricia Howell is a Trump supporter, did not know that
                                Jared Kushner owns the housing complex in Middle River, Maryland, where he lives. (Philip
                                Montgomery for The New York Times)



                                car before heading to work at a Rite Aid distribution center. Freimiller
                                complained to me about the persistent leaks from the toilet and the ceiling
                                damage it had caused, and about being hit repeatedly with late fees. He
                                told me he voted for president for the ﬁrst time ever last year — for Donald
                                Trump. His vote, he said, was motivated by “the racial and police issues.
                                How bad it got with Obama and how he seemed to promote the cop-
                                bashing and the racial divide.” Did knowing that he was sending his late
                                fees to Trump’s son-in-law change anything? “Yeah, actually,” he said. “As
                                if they need any more money.”

                                At the Carroll Park complex, I met Mike McHargue, a private investigator,
                                and his girlfriend, Patricia Howell. “They’re nothing but slumlords,”
                                Howell told me of Westminster Management. “They take everyone’s
                                money.” When I asked if they knew who was behind the company, they
https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                                  14/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 70 of 125

                                said they did not. “Oh, really?” Howell said when I mentioned Kushner’s
                                name. “Oh, really. And I’m a Trump supporter.”




                                Jared Kushner stepped down as chief executive of Kushner Companies in
                                January. But he remains a stakeholder in the company — his share of
                                company-related trusts is estimated to be worth at least $600 million —
                                and the company says it has no intention of selling oﬀ its multifamily
                                holdings. (JK2 Westminster was formally dissolved in December, but
                                Kushner Companies still owns the complexes through other entities;
                                lawsuits against tenants are now typically ﬁled in the names of the
                                complexes themselves.) Because Kushner retains his interest in the
                                complexes, the White House told The Baltimore Sun in February that he
                                would recuse himself from any policy decisions about Section 8 funding,
                                as many of his tenants rely on it for their rent. But even as Kushner now
                                busies himself with his ever-expanding White House portfolio, his
                                company is carrying on its vigorous eﬀorts in court.

                                On April 17, three cases were being held consecutively in Baltimore’s
                                District Court involving tenants of the Dutch Village complex. One was
                                against Catherine Silver, a Morgan State University student who had given
                                notice that she was moving at the end of March — she was fed up with
                                lousy maintenance (among other things, a perpetually clogged toilet and a
                                ceiling leak in her closet). But when Silver went to Walmart to pay her
                                March rent with her WIPS card, the money mistakenly ended up not in the
                                account for Dutch Village but the one for Kushner Companies’ adjacent
                                complex, Pleasantview.

                                Westminster Management started eviction proceedings. On March 23, a
                                sheriﬀ’s deputy changed the locks on the unit. Silver was traveling at the
                                time — it was spring break — and it was not until March 31 that she was
                                able to explain to a judge what happened and get her keys back. By that
                                point, it was too late to get her possessions into the moving truck she’d
                                rented, and classes had resumed. She stayed in the unit, in which
                                Westminster had turned oﬀ the heat and hot water, trying again to plan her
                                departure. But Westminster was now after her for April’s rent, despite the
                                fact that the company had literally barred her from being able to move
                                before April, as she had intended. On April 25, a judge ruled that she
                                needed to pay half of April’s rent, plus court costs: $471.

                                Westminster had a lawyer from Tapper’s ﬁrm, Andrew Rabinowitz, at the
                                April 25 hearing, which lasted more than three hours — all over less than
                                $500. The next day Rabinowitz was back to defend Westminster against
                                Silver’s criminal complaint over the unfounded eviction. This time, he was
                                more accommodating, perhaps because he realized a reporter was present.
                                After conferring with Dutch Village’s property manager, who was also in
                                attendance, Rabinowitz agreed to let Silver have until the end of May to
https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                        15/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 71 of 125

                                move out, rent-free, as long as she paid for April. Silver asked if she could
                                have her hot water turned back on. He said he would look into it. But when
                                I visited Silver two weeks later, the hot water was still oﬀ. The stove was
                                covered with the pots she was using to boil water for bathing.

                                On May 10 at the Highland Village complex, a woman was distributing the
                                yellow “failure to pay rent” notices ﬁled with the District Court to tenants
                                who were behind on their May rent. One went up on the door of a man who
                                introduced himself to me as Tommy, a recently divorced house painter
                                with two children, who was at that moment sitting in his pickup truck
                                reading Psalm 91 to gird himself for a visit to traﬃc court. He said he didn’t
                                know why he kept being hit with late fees and court fees at Highland
                                Village because he was up to date on the rent itself.

                                Over at Carroll Park, Mike McHargue, the private investigator, had also
                                received a yellow notice and was trying to ﬁnd out when he needed to
                                come up with money to avoid eviction. So was Chris Freimiller, the Rite
                                Aid worker. He had missed a couple weeks of work with back pain related
                                to a metal bar in his leg from an earlier car accident, and Westminster
                                Management had moved quickly to ﬁle for eviction over $722.09 in missing
                                rent, plus $66 in fees. When I arrived, Freimiller was sleeping on the couch
                                after a night shift, and his wife, Jaclyn Meador, was trying to get an
                                eviction date from the constable while their 11-year-old son, Ethan, looked
                                on.

                                One more yellow notice was aﬃxed at the Highland Park home of Alishia
                                Jamesson, the wedding-basket maker. Her ﬁancé had left his job as a
                                casino housekeeper to take a job handling Amazon packages near the
                                airport, but his ﬁrst check hadn’t come through yet. Jamesson was working
                                at Walmart again. The couple’s car tags had expired, so both were enduring
                                long public transit commutes. No one had come from maintenance. There
                                were still three holes in the wall.

                                Do you have access to information about the Trump family’s businesses that should be
                                public? Email alec.macgillis@propublica.org, or here’s how to send tips and documents
                                to ProPublica securely.

                                For more coverage, read ProPublica’s ongoing coverage of the Trump administration.




                                                     Protect Independent Journalism

                                        ProPublica is a nonpro it newsroom that produces
                                        nonpartisan, evidence-based journalism to expose injustice,
                                        corruption and wrongdoing. We were founded ten years ago
                                        to ill a growing hole in journalism: newsrooms were (and still
                                        are) shrinking, and legacy funding models failing. Deep-dive
                                        reporting like ours is slow and expensive, and investigative

https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                              16/17
10/2/2020              Case 3:19-cv-08181-JCS The
                                               Document        32-2of ‘Kushnerville’
                                                  Beleaguered Tenants  Filed 10/08/20— ProPublicaPage 72 of 125

                                        journalism is a luxury in many newsrooms today — but it
                                        remains as critical as ever to democracy and our civic life. A
                                        decade (and ive Pulitzer Prizes) later, ProPublica has built the
                                        largest investigative newsroom in the country. Our work has
                                        spurred reform through legislation, at the voting booth, and
                                        inside our nation’s most important institutions.

                                        This story you’ve just inished was funded by our readers and
                                        we hope it inspires you to make a gift to ProPublica so that we
                                        can publish more investigations like this one that holds people
                                        in power to account and produces real change.

                                        Your donation will help us ensure that we can continue this
                                        critical work. From the Trump Administration, criminal justice,
                                        health care, immigration and so much more, we are busier
                                        than ever covering stories you won’t see anywhere else. Make
                                        your gift of any amount today and join the tens of thousands
                                        of ProPublicans across the country, standing up for the power
                                        of independent journalism to produce real, lasting change.
                                        Thank you.


                                                                             DONATE NOW




                                                         Alec MacGillis
                                                         Alec MacGillis covers politics and government for ProPublica.

                                                            Alec.MacGillis@propublica.org      @AlecMacGillis




https://www.propublica.org/article/the-beleaguered-tenants-of-kushnerville                                               17/17
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 73 of 125




                     Exhibit 8
10/2/2020              Case 3:19-cv-08181-JCS         Document
                                       How secret offshore money helps 32-2     Filed
                                                                       fuel Miami’s luxury10/08/20
                                                                                          real-estate boom Page    74 of 125
                                                                                                           | Miami Herald




                                                                                 REAL ESTATE NEWS



                                How secret offshore money helps fuel Miami’s
                                          luxury real-estate boom

                                                                          By Nicholas Nehamas

                                                                      nnehamas@miamiherald.com

                                                           APRIL 03, 2016 02:00 PM, UPDATED SEPTEMBER 06, 2018 04:27 PM




                                                                                                                                                                     SHARE
                                                                              ORDER REPRINT




  Pilou Asbaek didn’t exactly land his role in “Ghost in the Shell” so easily. In the sci fi thriller, in theaters, the 35-year-old Danish "Game of Thrones" actor
  (pronounced Pe-lou As-beck”) plays Batou, second in command to Scarlett Johannson’s ba BY EDITED BY MARIO MATEO



                                         Listen to this article now
                                         18:20     Powered by Trinity Audio




                              At the end of 2011, a company called Isaias 21 Property paid nearly $3 million — in
                              cash — for an oceanfront Bal Harbour condo.



https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                                                                              1/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    75 of 125
                                                                                                          | Miami Herald




                            Paulo Octávio resigned as governor of Brasília after being accused of corruption in 2010. He
                            secretly paid $2.95 million for a condo at the St. Regis in Bal Harbour later that year.



                            Mossack Fonseca specializes in creating offshore shell companies for the world’s
                            richest and most powerful people.

                            The firm’s leaked records offer a glimpse into the tightly guarded world of high-end
                            South Florida real estate and the global economic forces reshaping Miami’s skyline.




                            SERIES HIGHLIGHTS

                            SECRET OFFSHORE MONEY HELPS FUEL MIAMI REAL ESTATE BOOM

                            WHY PRICE PAID FOR EX-JUDGE’S MIAMI CONDO WASN’T PUBLICLY DISCLOSED

                            SECRET OFFSHORES TRACE BACK TO BRICKELL CONDO FEATURED ON ‘MIAMI VICE’

                            MIAMI BEACH FRAUDSTERS HID LOOT IN OFFSHORE COMPANIES

                            BEFORE HE WENT ON LAM, FAST-LIVING ITALIAN FUGITIVE USED MIAMI FIRMS TO SET UP OFFSHORES

                            MIAMI BEACH’S STONER GUN-RUNNER DRAMA — NOW A HOLLYWOOD MOVIE — SHOWS UP IN PANAMA
                            PAPERS

                            MIAMI BEACH CONDO POISED TO FLIP FOR BIG PROFIT IN STRANGE OFFSHORE TRANSACTION

                            MORE:

                            LINKS TO THE ENTIRE SERIES

                            MIAMI-DADE COMMISSIONERS OBJECT TO EXTRA SCRUTINY OVER MONEY-LAUNDERING




                            Local news has never
                            been more important
                            Subscribe for unlimited digital access to the news
                            that matters to your community.

                               #READLOCAL




https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                               3/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    76 of 125
                                                                                                          | Miami Herald

                            But it wasn’t clear who really owned the three-bedroom unit at the newly built St.
                            Regis, an ultra-luxury high-rise that pampers residents with 24-hour room service
                            and a private butler.

                            In public records, Isaias 21 listed its headquarters as a Miami Beach law office and
                            its manager as Mateus 5 International Holding, an offshore company registered in
                            the British Virgin Islands, where company owners don’t have to reveal their names.
                            TOP ARTICLES




                            Florida GOP pulls every trick in the book to keep ex-felons from voting | Opinion




                            There the trail ran cold.

                            Until now.


                            RE|source Miami
                            newsletter
                            News, deals and trends for the Miami-area real
                            estate industry.

                             Enter Email Address


                               SIGN UP

                            This site is protected by reCAPTCHA and the Google
                            Privacy Policy and Terms of Service apply.



                            That’s because the Miami Herald, in association with the International Consortium
                            of Investigative Journalists, has obtained a massive trove of confidential files from
                            inside a secretive Panamanian law firm called Mossack Fonseca. The leak has been
                            dubbed the “Panama Papers.”




https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                               2/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    77 of 125
                                                                                                          | Miami Herald




                            And MF’s activities bolster an argument analysts and law-enforcement officials have
                            long made: Money from people linked to wrongdoing abroad is helping to power the
                            gleaming condo towers rising on South Florida’s waterfront and pushing home
                            prices far beyond what most locals can afford.

                            The leak comes as the U.S. government unleashes an unprecedented crackdown on
                            money laundering in Miami’s luxury real-estate market.

                            Buried in the 11.5 million documents? A registry revealing Mateus 5’s true owner:
                            Paulo Octávio Alves Pereira, a Brazilian developer and politician now under
                            indictment for corruption in his home country.

                            A Miami Herald analysis of the never-before-seen records found 19 foreign nationals
                            creating offshore companies and buying Miami real estate. Of them, eight have been
                            linked to bribery, corruption, embezzlement, tax evasion or other misdeeds in their
                            home countries.

                            That’s a drop in the ocean of Miami’s luxury market. But Mossack Fonseca is one of
                            many firms that set up offshore companies. And experts say a lack of controls on
                            cash real-estate deals has made Miami a magnet for questionable currency.



                                                                                    Try free
                               Work virtually — anywhere.



                            PAULO OCTÁVIO ALVES PEREIRA
                            Wealthy Brazilian developer who resigned as governor of Brasília after being accused of taking
                            bribes. Later indicted.

                            Paid $2.95 million for a condo at the St. Regis in Bal Harbour in 2011.



                            “The guys who want to clean up dirty money are always going to try to penetrate the
                            system at its weakest spot,” said Joe Kilmer, a former Drug Enforcement
                            Administration special agent. “You’ve got so much real estate being bought and sold
                            in South Florida. It’s easy to hide in plain sight.”

                            Take Octávio, a dentist’s son who built a fortune developing shopping malls and
                            hotels in Brazil and married the granddaughter of a former Brazilian president
                            before launching his own political career.

                            In late 2009, Octávio was serving as the vice governor of the capital state of Brasília
                            when federal police filmed his boss, the governor, accepting a thick stack of bills.
                            Prosecutors said it was a bribe. Other tapes caught their associates stuffing pockets,
                            bags and even their socks with cash. Their alleged total take? About $43 million.


https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                               4/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    78 of 125
                                                                                                          | Miami Herald




                            The U.S. Treasury Department is so concerned about criminals laundering dirty
                            money through Miami-Dade County real estate that in March it started tracking the
                            kind of transaction most vulnerable to manipulation: shell companies buying homes
                            for at least $1 million using cash.

                            Those deals are considered suspicious because a) the real buyers can hide behind
                            shell companies and b) banks aren’t involved in cash transactions, circumventing
                            any checks for money laundering.

                            Cash deals accounted for 53 percent of all Miami-Dade home sales in 2015 — double
                            the national average — and 90 percent of new construction sales, according to the
                            Miami Association of Realtors.

                            “A property owned in the name of a shell company is not transparent,” said Jennifer
                            Shasky Calvery, director of the U.S. Financial Crimes Enforcement Network (FinCen),
                            the Treasury agency behind the new policy. “There may be legitimate reasons to be
                            non-transparent, but it’s also what criminals want to do.”

https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                               6/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    79 of 125
                                                                                                          | Miami Herald




                            Law firms like Mossack Fonseca and their Miami partners operate in a shadow
                            economy, largely free from the “know-your-customer” rules imposed on U.S. banks.
                            Others in the real-estate industry, including Realtors, are also exempt.

                            The corrupt know they can park their cash here with few questions asked.

                            In Brazil, prosecutors claim Mossack Fonseca created offshore companies that
                            allowed officials of the state oil company to collect and hide bribes. At a news
                            conference in January 2016, prosecutors called the firm “a big money launderer”
                            and announced they had issued arrest warrants for four employees of its Brazilian
                            office for crimes ranging from money laundering to destroying and hiding
                            documents.

                            In an email, Mossack Fonseca spokesman Carlos Sousa defended its business
                            practices: “Our firm, like many firms, provides worldwide registered agent services
                            for our professional clients (e.g., lawyers, banks, and trusts) who are intermediaries.

https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                               9/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    80 of 125
                                                                                                          | Miami Herald

                            As a registered agent we merely help incorporate companies, and before we agree to
                            work with a client in any way, we conduct a thorough due-diligence process, one
                            that in every case meets and quite often exceeds all relevant local rules, regulations
                            and standards to which we and others are bound.”


                            Mossack Fonseca also said that its Brazilian office was a franchise, and that the
                            Panama law firm, which practices only in Panama, “is being erroneously implicated
                            in issues for which it has no responsibility.”

                            You can read MF’s full response on MiamiHerald.com.

                            FROM BRASÍLIA TO BAL HARBOUR

                            Paulo Octávio was indicted on corruption charges in 2012. He did not agree to a
                            request for comment from the Miami Herald, relayed through Julio Barbosa, the
                            lawyer who handled the dealings with MF, although he did speak with the Brazilian
                            news media in advance of publication and provide tax records showing his dealings
                            were properly reported. Barbosa, who keeps an office on pricey Lincoln Road and
                            asked Mossack Fonseca to set up the offshore, said the purchase of the Bal Harbour
                            condo violated no laws.


                            MIGUEL JURNO NETO
                            Named as a “doleiro,” or money launderer, in an investigation over bribery in Brazil’s
                            Parliament.

                            Bought a unit at Icon Brickell for $482,000 in 2010. Sold it two years later for $590,000. The case
                            was dismissed.



                            “Any transactions in South Florida handled by my firm complied with all applicable
                            laws, including U.S. and Brazilian taxation and disclosure requirements,” Barbosa
                            wrote in an email to the Miami Herald.

                            Owning U.S. property through offshore companies is popular with foreign nationals
                            because it allows them to claim significant breaks on their estate taxes, thanks to the
                            U.S tax code. But offshores are also useful for shifting money around beyond the
                            reach of regulators and tax authorities — not to mention estranged spouses and
                            angry creditors.

                            Routing money through a web of offshores and other entities can help add a patina
                            of legitimacy to dirty cash, said Ellen Zimiles, a former federal prosecutor in New
                            York. That’s crucial for bringing tainted money from abroad into the United States
                            without raising suspicion, Zimiles said.

                            Many of the people named as owning offshore companies belong to Brazil’s upper
                            echelon, which has pumped money into Miami real estate as the Brazilian economy
                            has collapsed.

                            Other people in the files include:


                              Helder Rodrigues Zebral, the former owner of a popular Brazilian steakhouse
                            convicted twice for embezzling public funds and avoiding public bidding in his
                            home country. Known for driving a Mercedes and dating socialites, Zebral paid $1.9
                            million for a condo in Sunny Isles Beach in 2011, between his two trials.

                             Marcelo Carvalho Cordeiro, the former president of Rio de Janeiro’s pension fund,
                            who was fired after allegedly handing out a multimillion-dollar contract through
                            improper back channels. Cordeiro paid $2.7 million for a home on Key Biscayne last
                            year. He is suing a business partner in Miami for libel.
https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                                   10/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    81 of 125
                                                                                                          | Miami Herald

                             Luciano Lobao, a construction magnate and the son of Brazil’s former energy
                            minister. The elder Lobao is under investigation for corruption in a massive scandal
                            over alleged bribes for state oil company contracts.

                            Lobao himself has been investigated over allegations he overcharged the
                            government on 2014 World Cup contracts. He bought a condo at Eden House in
                            Miami Beach for $636,000 in 2013 and sold it for $1.1 million the next year.

                            There’s no proof that dirty money was used in any of the transactions uncovered by
                            the Herald.



                            HELDER RODRIGUES ZEBRAL
                            Convicted twice in Brazil for embezzlement and avoiding public bidding. Ran a popular
                            steakhouse in Brasília.

                            Paid $1.9 million for a condo at Jade Ocean in Sunny Isles Beach in 2011.



                            Several of the men, including Lobao and Cordeiro, made no effort to hide the deals.
                            They set up BVI offshores and then bought the properties using Florida companies
                            registered under their own names. Emails between Mossack Fonseca employees and
                            the men’s lawyers say the purpose of the offshores was to purchase Florida real
                            estate but don’t go into detail.

                            The Miami Herald called, emailed or sent registered letters to the buyers, as well as
                            their lawyers, asking what role the offshore companies played in the transactions or
                            whether their assets were declared to Brazilian tax authorities, as required by law.
                            Two of them responded.

                            Marcelo Calvo Galindo is a top executive at a Brazilian network of universities that is
                            facing criminal charges for tax evasion in Brazil. He paid $2.7 million for two units
                            — one of them a 2,900-square-foot penthouse — at the St. Tropez in Sunny Isles
                            Beach. He showed the Miami Herald tax returns stating that he had paid taxes for
                            his offshore companies in Brazil.

                            Marcos Pereira Lombardi, who runs a newspaper, as well as several other
                            businesses in Brasília, said he set up an offshore for estate-tax benefits. He spent $2.7
                            million on two condos at Trump Towers I and II in Sunny Isles Beach and said he
                            pays all his taxes in Brazil and the United States.



                            MARCELO CARVALHO CORDEIRO
                            Fired as president of Rio de Janeiro’s pension fund in 2010 after alleged irregularities on public
                            bidding.

                            Bought a unit at Jade Residences in Brickell for $670,000 in 2009. Sold it last year for $1.25
                            million. Also owns a $2.7 million home on Key Biscayne.



                            “I bought these properties in Miami because it was a business opportunity, as prices
                            in Florida were very attractive,” he wrote in an email. “I love Miami and the United
                            States, so I chose to invest here.”

                            Lombardi, known as “Marcola,” has been investigated in Brazil for allegedly getting
                            an insider deal on government land and conspiring to fix gas prices, charges he
                            denies. He bought one Trump Tower unit through a Florida company that listed him
                            as its manager and another under his own name.

                            But transparency doesn’t always mean legality.

https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                                  11/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    82 of 125
                                                                                                          | Miami Herald

                            The alleged Spanish drug lord Alvaro López Tardón owned fancy condos in Miami
                            through companies registered under his own name or the names of his associates,
                            including a $1 million condo at the Continuum in South Beach.


                            After his arrest in 2011, López Tardón’s lawyers defended his actions as legal and
                            transparent.




                            Convicted money launderer Alvaro López Tardón bought a $1 million condo at the Continuum in
                            South Beach. A federal judge in Miami sentenced the accused Spanish drug lord to 150 years in
                            prison for money laundering. His case is on appeal. The judge said South Florida is awash in
                            “funny money.” CHUCK FADELY Miami Herald file



                            Prosecutors argued that he was laundering profits from a lucrative cocaine-
                            smuggling business. They said he had been the leader of a violent drug ring called
                            Los Miami and seized his assets, including a fleet of luxury cars and 13 condos, after
                            he was found guilty of money laundering.

                            Peter Zalewski, a local condo market analyst, said López Tardón’s case prompted the
                            feds to take a hard look at Miami real estate.

                            “Locally, people have been talking about illicit money propping up the condo market
                            since the 1980s,” Zalewski said. “The government usually needs a catalyst like this
                            before it can act.”


                            A Miami federal judge sentenced López Tardón to 150 years in prison.

                            “I call it funny money, and we have a plethora of funny money here,” U.S. District
                            Judge Joan Lenard said during his sentencing hearing in 2014.

                            A CLEANED-UP GAME?

                            “Funny money” includes more than briefcases brimming with hundred-dollar bills, a
                            common sight during Miami’s cocaine cowboy era in the 1980s. Today, “cash” more
                            commonly signifies certified checks, traveler’s checks, cashier’s checks and money
                            orders.

                            For now, FinCen is tracking only transactions that use cash in those forms, as well as
                            hard currency. It will not require reporting on deals that use wire transfers or


https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                               12/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    83 of 125
                                                                                                          | Miami Herald




                            Gov. Jose Roberto Arruda of Brasília (left) was forced to resign when federal police filmed him
                            accepting what they said was a bribe. Several other of Arruda and Octavio's associates were
                            filmed taking alleged bribes, including Leonardo Prudente, a former state representative shown
                            here stuffing his jacket (top right) and socks (bottom right) with cash.




                            When Gov. Jose Roberto Arruda was arrested a few months later, Octávio replaced
                            him. But an informant claimed Octávio also took bribes. The newly minted governor
                            didn’t appear in the videos and denied the allegations, but he resigned anyway. His
                            term lasted 12 days.

                            The next year, Octávio’s Miami lawyer asked Mossack Fonseca — which has recently
                            been implicated in a bombshell Brazilian corruption scandal — to set up Mateus 5.

                            ‘FUNNY MONEY’

                            In Miami, secretive buyers often purchase expensive homes using opaque legal
                            entities such as offshore companies, trusts and limited liability corporations.

                            Offshore companies are legal as long as the companies declare their assets and pay
                            taxes. But the secrecy that surrounds those companies makes it easy and tempting to
                            break the law.




https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                               5/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    84 of 125
                                                                                                          | Miami Herald




                            The temporary initiative also applies to Manhattan and expires in August. It requires
                            that real-estate title agents identify the true, or “beneficial,” owners behind shell
                            companies and disclose their names to the federal government. In Miami-Dade, the
                            rules apply to homes sold for $1 million or more. In Manhattan, where real estate is
                            more expensive and where foreign buyers also flock, the threshold is $3 million.

                            No other jurisdictions are being targeted.


                            MARCOS PEREIRA LOMBARDI
                            Brazilian businessman and media mogul investigated for allegedly getting an insider deal on
                            government land, fixing gasoline prices.

                            Paid $2.7 million for two condos at Trump Tower I and II in Sunny Isles Beach.



                            The feds will know the real buyers but won’t make the information public. Experts
                            say the crackdown could be the first in a series of stronger regulations on cash deals.

                            Miami has a long history of money laundering. Its financial institutions report more
                            suspicious activity than any other major U.S. city besides New York City and Los
                            Angeles, according to FinCen data. And a recent case of money laundering involving
                            fancy condos and the violent Spanish drug gang Los Miami drew further scrutiny to
                            South Florida.




                            Jack McCabe, an analyst who studies the booming local housing market, said it’s
                            impossible to know how many homes are purchased with dirty money.

                            “But I think many people believe it could be a sizable portion of the new
                            condominium market in Miami,” McCabe said. “Even though developers and real-
                            estate professionals suspect many of these units are bought with illegal funds, they
                            realize their projects may not be successful without that support.”

                            Flight capital from other countries fuels Miami’s economy. It revived the
                            construction, real-estate and tourism industries after the Great Recession.



https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                               7/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    85 of 125
                                                                                                          | Miami Herald

                            Foreign nationals bought nearly $6.1 billion worth of homes in Miami-Dade,
                            Broward and Palm Beach counties last year, more than a third of all local home
                            spending, according to the Miami Association of Realtors. It’s not only foreign money
                            that’s suspect. Mauricio Cohen Assor and Leon Cohen-Levy, a Miami Beach father-
                            and-son duo convicted of a $49 million tax fraud in 2011, used Mossack Fonseca
                            offshores to hide assets.

                            “No one wants to kill the goose that laid the golden egg,” McCabe said.




https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                               8/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    86 of 125
                                                                                                          | Miami Herald

                            personal checks, which leave more of a paper trail at banks, opening up a potential
                            loophole.



                            LUCIANO LOBAO
                            Brazilian construction magnate and son of former Energy Minister Edison Lobao, who is under
                            investigation for graft at state oil company Petrobras.

                            Bought a $636,000 unit at Eden House in Miami Beach in 2013. Sold it the next year for $1.1
                            million.



                            By not monitoring those financial instruments, investigators will miss out on most
                            sales of new condos, said Alan Lips, a Miami accountant.

                            Theresa Van Vliet, a former federal prosecutor in South Florida, said FinCen could
                            have been uncomfortable stretching its authority to cover wire transfers.

                            “This is a strategic move,” she said. “It’s good to start small.”

                            Cash home deals are one of the last unregulated sectors of the U.S. real-estate
                            market; there are already strict reporting requirements for homes bought with
                            mortgages.


                            Despite the federal scrutiny, most industry professionals say money laundering
                            doesn’t play a role in real estate — at least not anymore.

                            “When I was selling real estate in Davie in the late ’80s, we used to get bags of cash,”
                            said Jeff Morr, a Realtor at Douglas Elliman. “There were no rules. … Today,
                            everything is watched. It’s clean.”

                            Developer David Martin, who is closing sales for a 319-home development in Doral,
                            said the new FinCen rules haven’t caused a single buyer to back out.

                            “I think this is really blown out of proportion,” agreed Carlos Rosso, president of the
                            condo division for local mega-developer Related Group. “Everything is done through
                            the banking system for new construction. Maybe for [single-family] homes and
                            existing condos they are using cash.”

                            Dirty or not, the surge of foreign money means big changes for people who live here.


                            The real-estate boom that kicked off in 2011 spawned construction jobs and tax
                            dollars. City boosters touted the foreign investment as a sign that Miami had arrived
                            on the world stage. But the boom also sent home prices soaring beyond the reach of
                            many working- and middle-class families. Locals trying to buy homes with
                            mortgages can’t compete with foreign buyers flush with cash and willing to pay the
                            list price or more.

                            Two-thirds of Miamians now rent their homes — more than any other major city in
                            the United States — and that number is up eight percentage points since 2006,
                            according to a recent study from New York University. High housing costs have
                            combined with low incomes to make Miami the least affordable city for renters in
                            the country.

                            “If we’re stifling people’s ability to create a financial asset like a home, we’re
                            stopping their ability to start new businesses [and] to invest in education for their
                            families,” said Ali Bustamante, a researcher at Florida International University.

                            FEDS ARE WATCHING


https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                               13/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    87 of 125
                                                                                                          | Miami Herald

                            In 2001, the USA Patriot Act mandated that all parties involved in real-estate closings
                            perform due diligence on their clients. Lobbying from the industry won it a
                            temporary exemption that has been in place for nearly 15 years.


                            Real-estate agents argue they don’t have the expertise to investigate their clients.

                            The American Bar Association has also opposed stronger disclosure requirements
                            for real-estate lawyers, saying they would violate attorney-client privilege.


                            MARCELO CALVO GALINDO
                            Executive at a Brazilian university that is accused of tax evasion. Personally named in a criminal
                            complaint.

                            Spent $2.7 million on two condo at St. Tropez in Sunny Isles Beach in 2014.



                            But the new federal initiative centering on Miami-Dade and Manhattan may be the
                            first sign that the exemption is ending.

                            “This is the ceremonial first pitch,” said Miami lawyer Andrew Ittleman said. “We
                            still haven’t gotten into the game.”


                            Between the federal crackdown on secret cash home deals and strengthening anti-
                            money-laundering rules around the world, it may grow harder to pump dirty cash
                            through Miami real estate.

                            Other countries have stricter rules than the United States.

                            The European Union has started building a centralized database of beneficial
                            owners. The EU’s compliance rules extend to real-estate agents, law firms and trust
                            agents, as well as financial institutions.

                            That disparity frustrates some American bankers, who say they bear too much of the
                            burden in the United States.

                            “It would be a lot easier for a bank like us to do our job if others [in the real-estate
                            industry] had similar responsibilities,” said Scott Nathan, an executive vice
                            president at Miami Lakes-based Bank United.



                            HEGEL ROBERTO MORHY
                            Owner of a construction company linked to a corruption scandal involving Brazilian billionaire
                            Nene Constantino.

                            Paid $900,000 for two units at Nine at Mary Brickell Village in Brickell last year.



                            A number of events and blog posts have explored loopholes in the new FinCen rules.

                            One local seminar held in March was headlined “How to Avoid the Treasury Trap.” It
                            promised to teach real-estate professionals “how to avoid money-laundering charges
                            and stay on the right side of the law” while working with clients who want to keep
                            their deals secret for legitimate reasons.

                            “You can not only survive, you can thrive,” an advertisement said.

                            The Miami Association of Realtors hosted the event.


                            Teresa King Kinney, the association’s CEO, said the intention was not to dodge the
                            regulations. “It was to make sure our members understand what the rules are, how
https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                                  14/18
10/2/2020             Case 3:19-cv-08181-JCS         Document
                                      How secret offshore money helps 32-2     Filed
                                                                      fuel Miami’s luxury10/08/20
                                                                                         real-estate boom Page    88 of 125
                                                                                                          | Miami Herald

                            they can affect a deal and what the alternatives are,” Kinney explained.

                            Jennifer Shasky Calvery, FinCen’s director, disagreed. She compared the industry’s
                            behavior to a drunk driver turning around before reaching a roadside DUI
                            checkpoint.

                            “It’s always amazing that the drivers think the police aren’t watching that,” Calvery
                            said. “I feel like we’re really learning about the culture of the real-estate economy in
                            Miami.”

                            An earlier version of this story misstated the year that Paulo Octávio resigned as
                            governor of Brasília. The story has also been updated to note that although Octávio
                            declined through an intermediary to speak to the Herald in advance of publication,
                            he did speak to the Brazilian news media.
                            Nicholas Nehamas: 305-376-3745, @NickNehamas


                            Miami Herald contributor Debora Lima contributed reporting, research and
                            translation to this story. André Shalders, a reporter at Brazilian news website UOL,
                            also contributed.




                            READ ALL OF THE STORIES IN “THE SECRET SHELL GAME” SERIES




            1 of 15


  MIAMI


                               COMMENTS




                                  READ NEXT                                                                   TRENDING STORIES

                                                                                  Haiti’s currency is suddenly strong against the dollar.
                                                                                  For many, that’s disastrous.
                                                                                  UPDATED OCTOBER 01, 2020 09:52 PM
https://www.miamiherald.com/news/business/real-estate-news/article69248462.html                                                             15/18
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 89 of 125




                     Exhibit 9
10/2/2020             Case 3:19-cv-08181-JCS
                                        Argentines Document         32-2
                                                   arrested over South Florida, Filed
                                                                                NYC real10/08/20          Page
                                                                                         estate deals | Miami Herald90 of 125




                                                                  HOT           Ads by                             HOT

                                                                    Stop seeing this ad     Why this ad?




                       Plush & absorbent towels
                       The Company Store




                                                                                 MIAMI-DADE COUNTY



                                After investing big in Miami real estate, these
                                    Argentines held in corruption scandal
                                                                        BY KYRA GURNEY AND NICHOLAS NEHAMAS
                                                          NOVEMBER 03, 2018 07:30 AM, UPDATED NOVEMBER 03, 2018 06:34 PM




  Sergio Todisco was arrested by Argentine federal police in Mar del Plata on Oct. 20, 2018. COURTESY PFA



                                           Listen to this article now
                                           08:53    Powered by Trinity Audio




                             After arresting four people — including the owner of a Miami-area realty firm —
                             authorities in Argentina appear to have unraveled the mystery of a $65 million

https://www.miamiherald.com/news/local/community/miami-dade/article220558415.html                                               1/10
10/2/2020            Case 3:19-cv-08181-JCS
                                       Argentines Document         32-2
                                                  arrested over South Florida, Filed
                                                                               NYC real10/08/20          Page
                                                                                        estate deals | Miami Herald91 of 125

                           property empire that included luxury condos in South Florida and New York City, as
                           they pursue a major corruption case against ex-president Cristina Fernández de
                           Kirchner.

                           The four people arrested by federal police in Argentina last month are Elizabeth
                           Ortiz Municoy, an Argentine national who runs an international realty business that
                           until recently operated a branch in Surfside; Sergio Todisco, Municoy’s ex-husband
                           and a clothing manufacturer; Carolina Pochetti, the widow of a former top aide to
                           the Kirchner family; and Carlos Cortez, a businessman who travels between
                           Argentina and South Florida.

                           Prosecutors accuse them of investing illicit money on behalf of the Kirchner aide,
                           Héctor Daniel Muñoz, outside the country using a web of shell companies.
                           TOP ARTICLES




                           '




                           The arrests were ordered by an Argentine federal judge overseeing a massive
                           corruption case in which Fernández de Kirchner is accused of accepting cash bribes
                           from construction companies in exchange for government contracts. The money was
                           allegedly delivered to her homes in bags by a driver who kept meticulous notes of
                           his deliveries. The driver is cooperating with prosecutors and has handed over
                           notebooks listing his deliveries. (Lawyers for the Kirchner family have said the
                           charges are politically motivated.)

                           One person listed in the notebooks as accepting bags of cash on behalf of the
                           Kirchners? Muñoz, who for many years worked as the personal secretary of the
                           now-deceased Néstor Kirchner, the late husband of Fernández de Kirchner and also
                           a former president. Muñoz, whom his old boss affectionately called gordito, or
                           “fatty,” died in 2016.


                           Today’s top headlines
                           Sign up for the Afternoon Update and get the day’s
                           biggest stories in your inbox.

                               Enter Email Address


                                SIGN UP

                           This site is protected by reCAPTCHA and the Google

https://www.miamiherald.com/news/local/community/miami-dade/article220558415.html                                              2/10
10/2/2020             Case 3:19-cv-08181-JCS
                                        Argentines Document         32-2
                                                   arrested over South Florida, Filed
                                                                                NYC real10/08/20          Page
                                                                                         estate deals | Miami Herald92 of 125
                             Privacy Policy and Terms of Service apply.



                             But before that, prosecutors believe he used some of that money to invest tens of
                             millions of dollars in properties in the United States, including expensive homes in
                             Miami and Manhattan and commercial properties such as pharmacies and bank
                             branches around South Florida. The properties — among them a CVS pharmacy
                             building in Little Havana — were purchased by Florida companies registered to
                             Todisco and Municoy, leading to questions about how the couple could have
                             afforded so much valuable real estate.




  Elizabeth Municoy, who ran a realty firm in Surfside, is arrested by Argentine federal police last month for her alleged involvement in a money-laundering scheme.
  Municoy and others are accused of using dirty money to buy tens of millions of dollars in South Florida real estate. Courtesy PFA


                             Muñoz’s connection to the properties was uncovered when a leak of secret corporate
                             documents called the Panama Papers revealed that he and his wife owned a British
                             Virgins Island company registered in Todisco’s name. Prosecutors are still trying to
                             determine if Muñoz, the former Kirchner aide, had in fact stolen money from the
                             bags of cash and then used it to buy properties for himself or whether he was doing
                             the deals on behalf of the Kirchners.

                             Federal law enforcement officials in the United States are looking into the
                             allegations that dirty cash was invested here, according to sources familiar with the
                             case. The Argentine press reported that U.S. law enforcement had shared
                             information on Todisco and Municoy’s financial activities with authorities there. The
                             U.S. Department of Justice declined to comment on whether it had provided
                             information to Argentine authorities.



https://www.miamiherald.com/news/local/community/miami-dade/article220558415.html                                                                                      3/10
10/2/2020            Case 3:19-cv-08181-JCS
                                       Argentines Document         32-2
                                                  arrested over South Florida, Filed
                                                                               NYC real10/08/20          Page
                                                                                        estate deals | Miami Herald93 of 125

                           All the U.S. properties have been sold, meaning authorities will have to track down
                           the cash if they wish to seize any assets.


                           Local news has never
                           been more important
                           Subscribe for unlimited digital access to the news
                           that matters to your community.

                             #READLOCAL


                           Under Argentine law, suspects can be detained without being indicted. That is the
                           case with the four people arrested. Municoy and Todisco were taken into custody in
                           the city of Mar del Plata, where they live, in late October. Neither of their lawyers
                           responded to requests for comment.

                           Municoy, who previously told the Miami Herald that she knew nothing about the
                           multimillion-dollar transactions and had “nothing to do” with the properties, is now
                           cooperating with prosecutors and sharing information about how Muñoz acquired
                           the real estate, according to local press reports. She reportedly told prosecutors that
                           her ex-husband was to blame for the scheme.

                           As a result of her cooperation, Municoy has been released from jail. Todisco, Pochetti
                           and Cortez remain in custody.

                           Municoy appears to have been cutting her ties in the United States as the
                           investigation heated up. Last year, she sold her $800,000 condo in Hollywood. The
                           office of her Surfside business, Municoy International Properties, has been empty
                           for more than a year. A website for the company, which previously listed luxury
                           homes, now says it is “under construction.”

                           One thing she has kept up: Her monthly $300 payments to the real estate broker
                           whose license she used to buy and sell properties, according to the broker, Thomas
                           Baker of Boynton Beach. (Municoy is not a licensed real estate professional in the
                           United States, but it’s legal to use a third-party broker’s license.)


                           “She does still owe me for this month,” said Baker. “I’m going to have to cut her
                           loose. I never had an inkling she did anything wrong.”

                           Meanwhile, Todisco is also seeking to cooperate with prosecutors, which could
                           reduce his sentence if he’s convicted, but the judge overseeing the case rejected the
                           collaboration agreement. Todisco, Muñoz’s alleged front-man, has admitted to
                           acquiring the properties, but said he knew Muñoz “as a businessman” and didn’t
                           know the “origin of the funds,” according to Argentine newspaper Clarín.

                           Pochetti, Muñoz’s widow, has denied participating in the alleged money-laundering
                           scheme and told the court that she felt “deceived” by her husband, the former
                           Kirchner aide. She claimed that she hadn’t asked questions about the astronomical
                           growth of the family’s wealth, according to press reports. Her attorney could not be
                           reached.




https://www.miamiherald.com/news/local/community/miami-dade/article220558415.html                                              4/10
10/2/2020             Case 3:19-cv-08181-JCS
                                        Argentines Document         32-2
                                                   arrested over South Florida, Filed
                                                                                NYC real10/08/20          Page
                                                                                         estate deals | Miami Herald94 of 125




  Carolina Pochetti, the widow of Héctor Daniel Muñoz, a former top aide of deceased Argentine President Néstor Kirchner, is arrested by federal police. Courtesy PFA


                            Cortez, who has also been accused of participating in the alleged scheme, was
                            arrested at the airport in Buenos Aires after returning from a trip to Miami.
                            Prosecutors suspect he had traveled to the United States in an effort to hide assets,
                            Clarin reported.


                            Cortez also invested in South Florida real estate. In total, companies registered to
                            him paid $2.9 million for condos in Miami and Sunrise.

                            One of those companies, New Dreams LLC, was set up with help from Olga Santini,
                            the Miami representative of Mossack Fonseca, the now shuttered Panamanian law
                            firm whose files were leaked in the Panama Papers. Cortez also had Mossack
                            Fonseca — the firm that set up an offshore company for Muñoz — register a
                            company named New Dreams in Nevada.

                            The connections don’t end there: Cortez later sold one of his Sunrise condos to
                            Guillermo Eduardo Fernández, an alleged front-man for José López, a former public
                            works secretary under Kirchner and Fernández de Kirchner arrested in 2016 after
                            he was discovered throwing bags of cash and a semiautomatic rifle over the walls of
                            a nunnery outside Buenos Aires. López is cooperating with prosecutors in the
                            corruption case against Fernández de Kirchner, according to press reports.

                            WANTED

                            Another couple accused of participating in the scheme is still at large.


                            A federal judge in Argentina has ordered the arrests of Carlos Gellert and Perla
                            Puente Resendez, according to press reports. Resendez served as the director of
                            many of the Florida companies that held the real estate after Todisco and Municoy
                            resigned as directors in 2015.



https://www.miamiherald.com/news/local/community/miami-dade/article220558415.html                                                                                   5/10
10/2/2020            Case 3:19-cv-08181-JCS
                                       Argentines Document         32-2
                                                  arrested over South Florida, Filed
                                                                               NYC real10/08/20          Page
                                                                                        estate deals | Miami Herald95 of 125

                           Resendez is related by marriage to the widow of the former Kirchner aide, according
                           to the Argentine website BorderPeriodismo. Resendez’s husband, Gellert, is the
                           widow’s cousin.

                           Property records show Gellert and Resendez own a home in Mission, Texas, about
                           three hours south of Corpus Christi.

                           Charles Serfaty, a lawyer who served as the registered agent for Resendez’s Florida
                           companies — which are now listed as “inactive” in state records — did not return a
                           phone call. Resendez and Gellert did not respond to Facebook messages.

                           Argentina has asked for their extradition, the Herald has learned. A Justice
                           Department spokeswoman said the department does not comment on extradition
                           requests.


                           The Florida and New York properties were later sold for nearly $73 million, and part
                           of the money was reintroduced into the banking system and transferred to other U.S.
                           states, as well as to Mexico, Hong Kong and Andorra, according to a report by a
                           special financial crimes unit that was cited in press reports.

                           Although Fernández de Kirchner was indicted in September on charges that her
                           administration accepted bribes, she currently serves as a senator and therefore has
                           immunity from arrest, although not from prosecution.

                           Fernández de Kirchner’s attorney, Gregorio Dalbón, said in an email that she “has
                           nothing to do with any properties in Miami” and “nothing to do with Néstor
                           Kirchner’s secretary.”

                           “No one doubts in Argentina that [Fernández de Kirchner] is the victim of judicial
                           and media persecution in an attempt to defame and banish her,” he added in an
                           email. “This is something that will not happen because there is no proof that has
                           destroyed her presumption of innocence.”




https://www.miamiherald.com/news/local/community/miami-dade/article220558415.html                                              6/10
10/2/2020             Case 3:19-cv-08181-JCS
                                        Argentines Document         32-2
                                                   arrested over South Florida, Filed
                                                                                NYC real10/08/20          Page
                                                                                         estate deals | Miami Herald96 of 125

  Héctor Daniel Muñoz, left, was a top aide to now deceased Argentine President Néstor Kirchner, right.


                            It won’t be enough for Argentine authorities to just get to the bottom of this
                            corruption case, said Germán Emanuele, director of transparency and anti-
                            corruption at the Argentine nonprofit Citizen Power Foundation.

                            “Based on this case and what is being discovered, it’s necessary for the government
                            to implement policies of integrity,” Emanuele said.

                            That includes more transparency in government procurement, he added, to prevent
                            large-scale corruption from happening in the future.

                            In order to recover any funds taken by Muñoz, prosecutors will have to figure out
                            where the cash from the property sales went.

                            That’s something prosecutors will likely expect Municoy to reveal, although she’s
                            been tight-lipped on that subject in the past.


                            In 2016, a Miami Realtor sued Municoy over the sale of the CVS pharmacy building
                            in Little Havana, saying she had wrongly claimed a commission. The Realtor’s
                            lawyer subpoenaed Municoy for closing documents that might show what happened
                            to the proceeds of the sale.

                            The next month, Municoy settled the suit.

                            Nicholas Nehamas: 305-376-3745, @NickNehamas

                            Kyra Gurney: 305-376-3205, @KyraGurney




  A CVS pharmacy located at 1177 SW Eighth St. in Little Havana is one of many South Florida buildings that belonged to companies linked to an aide of former
  Argentine President Néstor Kirchner. Now, Argentina has arrested several people associated with the property deals. PEDRO PORTAL
  PPORTAL@ELNUEVOHERALD.COM


                                COMMENTS




https://www.miamiherald.com/news/local/community/miami-dade/article220558415.html                                                                               7/10
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 97 of 125




                   Exhibit 10
                    Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 98 of 125


                                                                                                                                                           AG


                           ___




                                                                               HOMEPAGE



                                 Suspicious land deal spurs investigation and
                                   intrigue for venerated Miami nonprofit

                                               By David Ovalle, David Smiley and Nicholas Nehamas

                                                                  dovalle@miamiherald.com

                                                          JUNE 19, 2017 06:00 AM, UPDATED JUNE 19, 2017 03:29 PM




Ola Aluko, who is listed as the president of Miami’s St. John Community Development Corp, pictured here in 2008 when he was a city official. He is under
investigation by the State Attorney’s Office for a suspicious land deal involving St. John. NONE MIAMI HERALD



                                     Listen to this article now
                                     08:00    Powered by Trinity Audio




                           As a former Miami city official, politically connected construction consultant Ola
                           Aluko boasts years of experience putting together complex development deals and
                           handling millions in government grants.
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 99 of 125
   But in one small land deal that turned a six-figure profit, Aluko’s role was curiously
   obscured.

   A few years back, he bought a small tract of vacant land in Overtown for $39,000,
   creating a shell company to do it. Six months later, the shell company filed
   paperwork installing a new manager — a 23-year-old Miami woman. The next day,
   the company flipped the parcel for $150,000.
   TOP ARTICLES




   The new buyer?

   St. John Community Development Corporation, a venerated Miami nonprofit —
   whose president happens to be Aluko. Today, St. John is pursuing a tax-subsidized
   affordable housing project on the site.


   Today’s top headlines
   Sign up for the Afternoon Update and get the day’s
   biggest stories in your inbox.

   Enter Email Address


     SIGN UP

   This site is protected by reCAPTCHA and the Google
   Privacy Policy and Terms of Service apply.



   The sale of the parcel at 1643 NW First Ct. underscores the blurred lines between
   Aluko the businessman and Aluko the head of a prominent nonprofit developer in
   one of Miami’s poorest neighborhoods. It’s a role he has used to obtain millions in
   government money for St. John CDC, which in turn has paid his consulting firm
   hundreds of thousands of dollars over the past six years.

   The revelation of the land deal comes one month after the Miami Herald chronicled
   St. John and Aluko’s role in Town Park Plaza North, a troubled taxpayer-funded
   condo renovation project in Overtown.

   St. John’s board chairman insists Aluko made no money off the sale because he gave
   the profits back — only after board members learned about his purchase of the land.
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 100 of 125
   Still, public-corruption investigators came knocking more than one year ago and
   their probe remains ongoing, the Miami Herald has learned.

   Aluko did not return repeated calls and e-mails from the Miami Herald for this story.

   HIDDEN FIGURES


   Local news has never
   been more important
   Subscribe for unlimited digital access to the news
   that matters to your community.

     #READLOCAL


   Meanwhile, the land remains vacant.

   Earlier this year, Aluko requested nearly $6 million in public funding for a 24-unit
   apartment complex dubbed St. John Village Homes II from Miami’s Omni
   Community Redevelopment Agency. The city-affiliated agency, which invests
   taxpayer money into combating slum and blight, has not committed any funds, but
   close to $1 million in federal and county surtax dollars have been separately
   allocated to it.

   The land is part of seven parcels along Northwest First Court that St. John hopes to
   one day turn into housing.

   St. John had for years been trying to buy the parcels that make up most of the block.




   County records show that in October 2012 Aluko used his name to create a limited
   liability company called 1643 NW 1st Ct., which is the address of the purchased lot.
   Aluko was listed as the registered agent and the shell company’s mailing address
   comes back to a West Kendall Mail Mart, a private mail service company.

   Weeks later, the shell company bought the property for $39,000 from Sabrina
   Jackson, a former Miami police officer, and her husband, who were getting divorced.
   Neither could be reached for comment.

   Forming LLCs to buy land is not unusual, but what happened next was curious.

   Six months later, state records show the company’s registered agent was changed to
   “Desiree Durham” – a 23-year-old woman from Miami. One day later, the shell
   company, listing Durham as the “sole manager,” sold the property to St. John for
   $150,000.

   Aluko’s knowledge of the deal is documented in one way: He signed the deed as a
   witness. Whether Durham actually signed it or had anything to do with the
   transaction remains unclear – her signature doesn’t resemble one penned on an
   unrelated court document filed years earlier. Reached by phone, Durham repeatedly
   hung up on reporters. She didn’t return repeated phone calls or text messages.




   St. John Board Chairman Nelson Adams III acknowledged the sale was a “convoluted
   transaction” but defended its ultimate outcome. Still, he says the board didn’t
   initially realize that Aluko bought the land in late 2012.

   He said the CDC didn’t have the money at the time to buy the property, so Aluko
   essentially bought the land for St. John without letting the board know. Six months
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 101 of 125
   later, the nonprofit did have the money, although it shelled out more than triple
   what Aluko paid for it.

   “Ola was acting in the best interest of the CDC trying to procure a property we had
   been desirous of acquiring for many years,” Adams said.

   He offered to have the nonprofit show the Herald documentation outlining the
   board’s handling of the deal. St. John, however, never produced the documents.




   Adams could not explain why Aluko needed to put Durham’s name on the shell
   company, or even create the corporation to begin with.

   “I don’t know who she is or what role she played,” Adams said.

   And it’s still not clear why St. John was willing to pay so much more than Aluko did.

   Another longtime board member, Will Miller, who became the vice chair the year of
   the sale, recalled the land purchase but said he knew nothing about the behind-the-
   scenes financial maneuvering by Aluko.


   “This is the first I’m hearing of this,” Miller said when informed by a Miami Herald
   reporter; a St. John board meeting is scheduled for Wednesday. “I guess I’ll find out
   more then,” he said.

   The Miami-Dade State Attorney’s office declined to release records related to its case,
   citing the “active criminal investigation.”

   A lawyer for St. John on Monday defended the non-profit, stressing the agency “did
   not make one penny off this transaction.”

   “St. John CDC committed no wrongdoing in acquiring 1643 N.W. 1st Court and has
   fully cooperated with the State Attorney's Office to bring this inquiry to an end,”
   attorney Margot Moss said in a statement.

   BOUNCING BACK

   The 52-year-old Aluko was ousted in 2010 as the head of Miami’s capital
   improvement department amid allegations his employees were inflating the price of
   projects. He claimed he tried to blow the whistle, while the city countered that he
   failed to reign in his workers. He was eventually awarded a small settlement by the
   city.

   Aluko rebounded with St. John, the nonprofit that is affiliated with a namesake
   Baptist church, and has expanded his enterprises.

   Between 2011 and 2015, tax documents show St. John has received nearly $12
   million in direct government grants, funding an array of well-regarded low-income
   rental complexes around Overtown.

   At the same time, Aluko’s private firm, Odua Group, has earned more than $900,000
   from St. John for administrative and construction management services, according
   to tax records. That includes an annual salary of $85,000 last year for serving as the
   nonprofit’s president.

   Odua itself has received close to $1 million in payments directly from the city of
   Miami and the Southeast Overtown Park West Community Redevelopment Agency.
   Those payments have been for work done with St. John, and other vendors on
   publicly subsidized projects.
                Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 102 of 125
                    The relationship between St. John and Aluko’s private company is tangled.

                    On state records, websites, letterheads and tax documents, Aluko lists himself as St.
                    John’s president – but in an interview with the Herald in May he insisted his private
                    company, Odua, is actually the nonprofit’s head.

                    “I can see how it can be kind of confusing,” Dana Moss, St. John’s outside accountant,
                    said of the arrangement.

                    And Odua Group has billed taxpayers for work done by St. John employees. That’s
                    something Aluko mentioned in that same May interview, although minutes later, he
                    suggested the work was done after hours.

                    Adams says the arrangement is a “win-win-win” because it allows St. John to benefit
                    from Aluko’s experience, while allowing him to still work with other companies.


                    But James Kelly, who teaches community development law at Notre Dame Law
                    School and has represented nonprofits, says Aluko’s arrangement with St. John is a
                    “peculiar approach that is not common among nonprofit organizations.”

                    Kelly said consultants are often brought in to advise nonprofits, but rarely to run
                    them. And while hiring an experienced, well-connected businessman like Aluko
                    could reap major contracts for the nonprofit, the arrangement also presents clear
                    pitfalls.

                    “It requires a lot of compliance and oversight,” Kelly said. “Even if it is worth their
                    while, the constant need to police the agreement — and make sure there is no use of
                    charitable resources to [improperly] benefit the for-profit — makes it very
                    challenging to make this kind of arrangement work.”

                    The IRS also prohibits non-profits from “self-dealing,” and the land sale could
                    potentially jeopardize the organization's tax-exempt status, Kelly said.

                    “The organization is supposed to use all its resources to fulfill its charitable mission,”
                    Kelly said. “The IRS has very strict rules preventing just that kind of thing.”



                      COMMENTS




                        READ NEXT                                                               TRENDING STORIES


                                                                    Miami cop called mom to say he didn’t feel well. When
                                                                    she got to his home, he was dead.
                                                                    UPDATED 4 HOURS 8 MINUTES AGO



                                                                    Haiti’s currency is suddenly strong against the dollar.
                                                                    For many, that’s disastrous.
                                                                    UPDATED OCTOBER 01, 2020 09:52 PM



                                                                    An ALF tragedy: COVID didn’t kill Rita at age 95, despair
                                                                    and loneliness did
                                                                    UPDATED OCTOBER 01, 2020 05:50 PM
MIAMI-DADE COUNTY

                                                                    Florida adds more than 100 COVID-19 deaths again and
Brickell has one of the lowest                                      2,628 cases
Census response rates in Miami.                                     UPDATED 9 HOURS 51 MINUTES AGO
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 103 of 125




                    Exhibit 11
                      Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 104 of 125


                                                                                                                   AG
                              Keep projects moving —                               Try free

                              even from home.
                                                                              HOMEPAGE



                               In luxe Miami condo tower, Venezuelan oil
                              tycoon with state ties chases capitalist dream

                                                          By Nicholas Nehamas and Jim Wyss

                                                                 nnehamas@miamiherald.com

                                                        APRIL 22, 2016 05:52 PM, UPDATED APRIL 26, 2016 03:35 PM




JOSÉ A. IGLESIAS   JIGLESIAS@ELNUEVOHERALD.COM



                                    Listen to this article now
                                    12:03    Powered by Trinity Audio




                            Gerardo Pantin Shortt and his family have won hundreds of millions in contracts
                            from Venezuela’s state oil company since the 1980s. The relationship continued to
                            flourish after Hugo Chávez — staunch ally of Fidel Castro, arch-foe of American
                            capitalism — came to power in 1999.

                            Now Pantin is quietly using his fortune to fund a uniquely capitalist enterprise:
                            developing a $100 million condo tower in Miami, the beating heart of anti-chavista
                            feeling.
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 105 of 125
   You won’t find Pantin’s name on any glossy sales brochures — or in corporate
   records of the firm developing the tower.
   TOP ARTICLES




   Tropical Storm Gamma forms over Caribbean Sea, more rain for South Florida




   A lawsuit filed in Miami-Dade County by a former partner alleges Pantin hid his
   involvement in the project through shell companies and front men.

   The reason, according to the suit, was that Pantin feared “the Venezuelan
   government will not look favorably on his investing in Miami, which is considered
   illegal flight capital, and if they were to learn of such investments, may seize his
   company located in Venezuela and block the payments.”


   Today’s top headlines
   Sign up for the Afternoon Update and get the day’s
   biggest stories in your inbox.

    Enter Email Address


     SIGN UP

   This site is protected by reCAPTCHA and the Google
   Privacy Policy and Terms of Service apply.



   Pantin also spent millions on ultra-luxe homes, including a waterfront mansion in
   Miami Beach and condos in Aventura and Sunny Isles Beach.

   He launched his South Florida development career in 2014, when a company he
   controlled behind the scenes took over a stalled condo project near Miami’s leafy
   Morningside neighborhood. A bad economy and neighbors upset at living under the
   shadow of a 14-story complex had scuttled a previous developer’s vision during the
   recession.

   The project, rebranded Boulevard 57 by Pantin’s team and shrunk to eight stories, is
   back on track. It has begun selling pre-construction units and opened a sales center
   at 5700 Biscayne Blvd.

   Units aren’t for the masses: They start at $600,000 and top out at $2.65 million.
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 106 of 125
   In a written response to the Miami Herald, Pantin confirmed he is the director of the
   development group behind Boulevard 57. He said he moved to the United States in
   2012 and began looking for opportunities in Miami’s booming real estate market. He
   denied using shell companies or front men to conceal his role in the Miami project.
   “My corporate structure through holding companies are typical and meant to group
   all of my business ventures under one umbrella for purposes of protecting me from
   liability,” he wrote.


   Local news has never
   been more important
   Subscribe for unlimited digital access to the news
   that matters to your community.

     #READLOCAL


   Pantin also said safety concerns led him to list his associates in public records
   instead of himself. His sister, brother-in-law and mother had been kidnapped in
   Venezuela before he moved to the United States, he said.

   His family has no involvement in politics, Pantin added. “Our relationship with the
   government is strictly commercial,” he wrote. Between 2008 and 2015, the family
   firm had signed contracts worth $991 million with Venezuela’s state-owned oil
   company PDVSA, he said.

   And he pointed out that other companies such as Halliburton, Chevron and Shell
   have also worked with Venezuela’s government.

   But the oil magnate’s involvement in the Miami project — and the stealthy nature of
   his investment — give a glimpse of the unseen forces shaping South Florida’s real-
   estate boom.

   Cash from wealthy foreign nationals, including people linked to corruption, is
   pouring into local real estate, according to a Miami Herald analysis of secret offshore
   documents known as the Panama Papers. Locals can’t compete for homes as prices
   rise while wages stagnate.


   “Miami is an international gateway city,” said Andrew Hall, a Miami litigator who
   specializes in international asset recovery. “There’s a lot of cash floating around real
   estate here. … The question is transparency. Can you figure out who is behind the
   money?”

   Pantin does not appear in the Panama Papers. He and his family have never been
   accused of corruption.

   FAMILY AFFAIR

   In the Venezuelan news media, Pantin is often portrayed as a creature of the
   Bolivarian Revolution — owing his wealth to government contacts. But his family
   had been in the oil industry long before Chávez.

   Cementaciones Petroleras Venezolanas, or CPVEN, was started in 1981 by Pantin’s
   father, Eduardo Pantin Pérez, and specialized in high-pressure pumping services
   and the cementing of wells.


   It was very much a family affair. In 2000, when the company was profiled in an
   academic journal, Pantin’s three sons were executives: Eduardo Pantin Shortt was
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 107 of 125
   vice president of operations, Carlos Pantin Shortt was vice president of finance and
   administration, and Gerardo was a regional manager.

   A receptionist at CPVEN said Eduardo is now the executive president and Gerardo is
   a director.

   After seeing its heyday around 1997, the company fell on hard times. By 2000 the
   family was considering bankruptcy, according to the profile.

   But the Pantins learned to work with the Chávez administration, becoming a regular
   contractor for state-run PDVSA oil company. Their firm continued to work with the
   government after Chávez’s death in 2013. It also does business in Colombia, Ecuador,
   Peru, the United States and Kuwait, according to a company brochure.


   Juan Fernández, a former PDVSA executive who was ousted during politically
   motivated layoffs in 2002, said Pantin’s company has a reputation for being very
   well connected.

   And while Fernández underscored that there’s nothing wrong with Venezuelans
   investing abroad, he said U.S. authorities need stricter controls to make sure the
   sources of those funds are legitimate.

   “It’s not illegal to have a company in Panama or invest in Miami, but you have to
   make sure it’s legal money,” he said.

   Federal prosecutors in the United States have targeted corruption at PDVSA.

   In 2011, the U.S. District Court of Connecticut found Venezuelan-American Francisco
   Illarramendi guilty of building a Ponzi scheme using hundreds of millions in funds
   from PDVSA’s pension accounts. In that case, there were also allegations that tens of
   millions of dollars went to PDVSA officials in the form of bribes and kickbacks to tap
   the funds.


   Earlier this year, in Houston, a Venezuelan living in Florida and four other people
   pleaded guilty to paying millions in bribes for PDVSA contracts.

   One of the bribes was a $15,000 stay at the Fontainebleau in Miami Beach.

   Fernández said the allegations suggest PDVSA isn’t being run like a serious oil
   company anymore. “It’s more like a mafia operation,” he said.

   UNDER THE RADAR

   There are good reasons Pantin might want to fly under the radar in Miami. Chávez’s
   successor, President Nicolás Maduro, often speaks of South Florida as a breeding
   ground for coup and assassination plots against him. And those who do business in
   the community are often painted in state-run media as anti-revolutionary traitors.


   A source close to the family says Venezuela’s state oil company, which is suffering
   from plunging global oil prices, has stopped paying the Pantins for past work. It now
   owes them about $200 million, the source said and Pantin confirmed it.
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 108 of 125




   Jaime Guttman, a lawyer for Pantin, said in an email that “personal security” led his
   client to stay quiet in Venezuela about his involvement in Boulevard 57.

   “In Miami, however, he has been public about the project in a low-key manner,”
   Guttman wrote. “He was introduced during the launch gala a couple of months ago.
   He has met personally with people in the industry, financial institutions, etc. in the
   Miami area. His involvement is certainly not a secret here.”

   Boulevard 57 is managed locally by a company called Unitas Development Group.
   The firm’s manager is listed in Florida public records as Javier Sanguino, Pantin’s
   right-hand man, according to the Miami-Dade lawsuit.


   Carlos Cuevas — a former partner in the venture who met Pantin when they
   attended college together in Venezuela — filed the suit last year.

   In the suit, Cuevas claims Pantin owes him at least $10 million for work on
   Boulevard 57. He also said Pantin told him of earning revenues worth $600 million
   from state oil company contracts between 2004 and 2010.

   Cuevas himself is dealing with several lawsuits and a foreclosure. Miami investors
   currently suing him say he swindled them out of a $300,000 stake in a company
   called Recyclable Planet. He allegedly used company money to pay for personal
   expenses such as golf equipment, restaurant meals and a $27,000 Cartier watch.

   The allegations are similar to what Pantin says of Cuevas today.

   In a legal response to Cuevas’ complaint, an attorney representing the oil magnate
   wrote that Cuevas “through a series of misrepresentations induced Mr. Pantin [who
   represented a group of investors] to invest” in the Miami condo project.


   The lawyer said Cuevas misappropriated corporate funds for his own use and that
   Cuevas had been removed from the project after allowing it to fall 21 months behind
   schedule.

   Investigative journalist Casto Ocando tweeted that Pantin was backing Boulevard 57
   after the Herald published a story on the project earlier this year that didn’t mention
   his involvement. Freelance journalist Alek Boyd has also reported on Pantin’s ties to
   both the Venezuelan government and Miami.

   In an interview, Unitas’ chief operating officer, Hector Torres, described Pantin’s
   role.
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 109 of 125
   “He’s the main person running the day-to-day,” said Torres, who added that Pantin
   leads a group of investors from around the world. “I know he’s a minority investor. I
   don’t know the exact percentage.”

   Torres said he doesn’t know the identities of the other investors. He also said he
   wasn’t sure why Pantin’s name was left off corporate documents.


   Of Cuevas’ lawsuit, however, he is certain: “It’s extortion. It’s a smear job. Cuevas is a
   con artist.”

   Carlos Trujillo, Cuevas’ attorney, dismissed those claims.

   Cuevas, he said, “is a longtime upstanding member of the community whose
   reputation speaks for itself. Like many business people, Carlos struggled during the
   economic recession. It doesn’t surprise us that Pantin is desperate and is trying to
   tarnish Carlos’ name.”

   Cuevas initially did not return a message, but after this story was published online
   wrote in an email: “In the next few months all the truth will come out during the
   legal process. And we will be able to know who the real con artists are.”

   LUXURY HOMES

   Pantin has put his money to work in South Florida.

   Property records show that in 2012 a company managed by his associate Sanguino
   spent $12.9 million on a 9,800-square-foot mansion on Sunset Island I in Miami
   Beach.

   Pantin’s name doesn’t appear anywhere on the documents. But he told the Miami
   Herald he is the owner.

   Pantin also owns other South Florida properties, including a pair of condos at the
   Bellini tower on Williams Island in Aventura.

   The Aventura condos — bought for $2.75 million in 2013 — are owned by Offshore
   Services Management, an anonymous shell company registered in the British Virgin
   Islands. Corporate rules in the Caribbean offshore haven allow owners to stay secret.
   (The company does not appear in the Panama Papers database.)


   In 2014, Miami-based Sabadell United Bank issued Pantin a $9.25 million mortgage
   for the Sunset Island and Aventura properties. Unitas used those funds as part of a
   $15 million deal for the 2.1-acre Boulevard 57 site.

   Property records also show that last year a Delaware shell company controlled by
   another Pantin associate, Irisliz Castellano, spent nearly $4.3 million on two condos
   at the ultra-luxury Mansions at Acqualina in Sunny Isles Beach.

   Pantin signed his name to a mortgage document for the homes.

   In addition, Pantin paid $1.4 million for a condo at the Millennium Tower in Brickell
   two years ago, a deed shows. The same day he bought the two-bedroom unit, he
   transferred it to a Florida company that has been inactive since 2011, according to
   corporate records.

   Secrecy in real estate can be a problem, said Thomas Lehman, a Miami attorney who
   does work for clients trying to identify the buyers of South Florida condo units.


   Lehman said many buyers list addresses that seem to have no actual relation to
   them. Others list shell companies that don’t exist in public records or have been
                   Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 110 of 125
                          inactive for years. Some pay for the units with offshore accounts registered under a
                          different person’s name.

                          “It appears that for some developers and their in-house sales agents, the urgency to
                          sign up buyers … means that for their projects green is more important than clean,”
                          he said.

                          In today’s slowing market, it might be tough for Boulevard 57 to get off the ground.
                          Sputtering economies in Latin America have dried up the buyer pool that has driven
                          Miami’s market since 2011.

                          Recent reports show luxury home sales across Miami-Dade faltering.

                          And while residents of Morningside generally support the plans for Boulevard 57,
                          which is scheduled to open in 2018, Pantin’s business dealings might change that.


                          “It does put a sour note on the development,” said José Trujillo, who left Venezuela
                          as a child and has lived in Morningside since 2007. “I stay away from gas stations
                          that I know sell gas from Venezuela because of what it stands for.”

                          el Nuevo Herald staff writer Antonio Delgado contributed to this report.

                          Nicholas Nehamas: 305-376-3745, @NickNehamas




       1 of 3


Venezuelan oil tycoon Gerardo Pantin Shortt paid $12.9 million for this mansion on Sunset Island I in Miami Beach. Pantin, whose firm works with Venezuela’s
socialist government, is quietly backing a $100 million condo project in Miami. JOSÉ A. IGLESIAS JIGLESIAS@ELNUEVOHERALD.COM


                             COMMENTS




                                READ NEXT                                                                         TRENDING STORIES

                                                                                      Miami cop called mom to say he didn’t feel well. When
                                                                                      she got to his home, he was dead.
                                                                                      UPDATED 4 HOURS 48 MINUTES AGO
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 111 of 125




                    Exhibit 12
10/2/2020             Case 3:19-cv-08181-JCS          Document
                                   Rent-to-Own Homes: A               32-2 a Risk
                                                        Win-Win for Landlords, Filed   10/08/20
                                                                                   for Struggling TenantsPage     112
                                                                                                          - The New Yorkof 125
                                                                                                                         Times

                                https://nyti.ms/2byqRB6



Rent-to-Own Homes: A Win-Win for Landlords, a Risk for Struggling Tenants
By Alexandra Stevenson and Matthew Goldstein

Aug. 21, 2016


COLUMBIA, S.C. — Alex Szkaradek is a landlord who seems to have the best of both worlds.

Mr. Szkaradek, 36, collects rent, but he never has to pay for repairs on any of the more than 5,500 homes — many of them
rundown — that his ﬁrm manages across the country.

The ﬁrm, Vision Property Management, blurs the line between what it means to be a renter and a homeowner. These
companies do not offer regular leases or mortgages — they offer “rent to own” contracts on homes that require tenants to
make all repairs, no matter how big or small.

Mr. Szkaradek says Vision, a leader in the fast-growing market, is bringing the dream of homeownership to Americans who
lack good credit or are too poor to qualify for mortgages.

In many communities, housing prices have recovered from the ﬁnancial crisis. At the bottom end, however, banks have all
but stopped making loans for homes worth less than $100,000, leaving millions of people with few options.

But these rent-to-own agreements reside in a gray area of the law. An examination by The New York Times of contracts and
court ﬁlings, as well as interviews with housing lawyers and more than a dozen of Vision’s customers across the country,
found that these deals are risky, lack consumer protections and may not be enforceable in some states.

Most tenants walk away with nothing, having sunk money for rent and repairs into homes they had once hoped to own.
Others faced surprise evictions, having signed a contract that did not disclose what repairs were needed, yet set a deadline
for making sure the home was up to local housing code. As different tenants move in and out of the same property over the
course of years, many homes fall further into disrepair.

A recent report from the National Consumer Law Center found similar issues with certain rent-to-own programs, calling
them deceptive in nature.

When Donna Thomas signed a lease for a Cincinnati home with Vision, she said she was not told that it had unresolved
building code violations and a standing order from the city to remain vacant.

Samuel Rankin thought he was starting fresh when he and his two daughters moved out of a 1970s trailer home into a
three-bedroom Vision rental home in Alexander, Ark. But he soon discovered that the house, located just outside Little
Rock, had no heat, no water and major problems with its sewage system that led to nearly $10,000 in repairs.

Ms. Thomas’s and Mr. Rankin’s cases are not isolated, The Times found. It is difﬁcult to measure the size of the rent-to-own
housing market. Nobody tracks activity, and few rent-to-own agreements end in actual purchases, so they tend not to be
recorded.

Across the country, however, dozens of smaller ﬁrms offer to lease cheap homes with options to buy, such as Vision does.
Entrepreneurs conduct how-to seminars at conferences for small landlords hoping to strike it rich. And housing lawyers in
cities including Detroit, Philadelphia and Columbus, Ohio, say they are seeing an uptick in disputes involving rent-to-own
transactions.




https://www.nytimes.com/2016/08/22/business/dealbook/rent-to-own-homes-a-win-win-for-landlords-a-risk-for-struggling-tenants.html   1/5
10/2/2020             Case 3:19-cv-08181-JCS          Document
                                   Rent-to-Own Homes: A               32-2 a Risk
                                                        Win-Win for Landlords, Filed   10/08/20
                                                                                   for Struggling TenantsPage     113
                                                                                                          - The New Yorkof 125
                                                                                                                         Times




                                    Samuel Rankin and his daughters moved into a three-bedroom Vision Property
                                    Management rental home in Alexander, Ark. He soon discovered that the house had no
                                    heat, no water and major problems with its sewage system that led to nearly $10,000 in
                                    repairs. Jacob Slaton for The New York Times



Several big Wall Street companies like the Blackstone Group and Home Partners of America offer programs through which
people can buy the homes they are renting. But those homes are often relatively new or recently renovated, and worth well
over $100,000. The deals at the lower end of the market are the ones that worry housing advocates.

“We’re seeing an inﬂux in these contracts,” said Katarina Karac, a city lawyer for Columbus, who is involved in one case the
city has against Vision. “It looks like a landlord-tenant relationship, except instead of having the landlord take care of the
property, they are putting that obligation on the tenant,” she added.


Blurred Lines
Every home rented by Vision comes “as is” and has strict contractual terms that require a tenant to pay for any repairs, no
matter how big. Renters are given a few months to deal with any outstanding building code violations and to make the
homes habitable.

In interviews, as well as in court documents, customers said they were confused by the contracts’ terms and requirements,
and were not sure whether they were owners or renters.

They signed their leases and put down an initial payment to reserve the right to buy the house. Unlike most typical home
purchases, rent-to-own contracts have no requirement to obtain an independent home inspection. The customers contend
they were not informed of outstanding issues with Vision homes, many of which the company had bought for $10,000 or
less.

Tenants who are evicted during the tenure of these seven-year contracts walk away empty-handed, receiving no credit for
money spent on repairs or renovations.

Rent-to-own leases are similar in many ways to contracts for deeds: long-term, high-interest installment contracts that call
for the resident to make monthly payments to the seller. Unlike a contract for deed — which typically lasts 30 years, at the
end of a Vision contract, tenants still need to ﬁnd ﬁnancing to complete the deal. The buyer does not receive legal title to the
home until the last payment is made.

Federal and state regulators began looking into seller-ﬁnanced deals after a front-page article in The Times in February
highlighted the resurgence of these transactions. Seven United States senators recently wrote to the Consumer Financial
Protection Bureau to express concern over the lack of protections for low-income home buyers.


https://www.nytimes.com/2016/08/22/business/dealbook/rent-to-own-homes-a-win-win-for-landlords-a-risk-for-struggling-tenants.html   2/5
10/2/2020             Case 3:19-cv-08181-JCS          Document
                                   Rent-to-Own Homes: A               32-2 a Risk
                                                        Win-Win for Landlords, Filed   10/08/20
                                                                                   for Struggling TenantsPage     114
                                                                                                          - The New Yorkof 125
                                                                                                                         Times
Still, contract for deeds are at least subject to basic consumer-lending regulations like the Federal Truth in Lending Act,
which requires ﬁrms to detail how much interest they are charging and how many payments prospective buyers must
make before they own the house.

In most states, landlords are required to keep the homes and apartments that they rent in habitable condition. Some legal
experts said contracts like the ones used by Vision could violate that requirement.

Cincinnati, for example, has an ordinance that requires rent-to-own landlords to adhere to building, housing and safety
codes, as well as to “make all repairs and do whatever is reasonably necessary to put and keep the premises in a ﬁt and
habitable condition.”

Judith Fox, a professor of law at the University of Notre Dame, said that in most states landlord obligations cannot be
waived. “If it’s a lease and they are claiming that none of the landlord-tenant obligations apply, then I would argue they
have to adhere to federal truth in lending rules.”

She added, “You can’t have it both ways.”


Implied Equity
Vision, based here, buys homes spread across 24 states through nearly two dozen limited liability companies, all with
different names like MI Seven, OH Seven and Kaja Holdings.

The ﬁrm advertises its properties on its website, through Craigslist and in handwritten signs posted on the lawns of
properties promoting low monthly rents. Negotiations are done via phone or email, and prospective tenants are given a
code to a lockbox on the door to inspect properties.

In-depth inspections can be difﬁcult with the power turned off in a home before it is bought, however. Last September, Ms.
Thomas signed a lease for a home on McHenry Avenue in Cincinnati that required her to bring the property into a habitable
condition within three months. Vision’s contract offered to sell her the home for $27,000.

It was only after signing the contract that Ms. Thomas, 38, learned of at least three unaddressed property-code violations
and about $5,000 in unpaid ﬁnes. She then sought a lawyer to get out of her contract and recover her $600 initial payment.

“It was like pulling teeth to get them to give me $600 of my money back,” Ms. Thomas said.

Within days, Vision found another tenant, a couple who moved into the same house. None of the building code violations
had been addressed.

Edward Cunningham, a Cincinnati building department ofﬁcial, said the city had issued more than 20 notices to Vision on
the property. “Communications have been very poor in this case,” he said.

There are $13,250 in unpaid citations on the McHenry home and the city has referred the matter to a collection agency.
Vision bought the house from Fannie Mae for $9,300 in 2014.

Mr. Szkaradek, of Vision, said the ﬁrm had a small team that worked with municipal ofﬁcials to address outstanding code
violations. In subsequent emails, he said that Vision offered “a full and unconditional refund” to tenants within the ﬁrst 30
days of a contract and that the ﬁrm had consulted with regulatory counsel in drafting its contract.

“Our goal is to put people into houses and turn renters into homeowners,” Mr. Szkaradek said during an interview at
Vision’s ofﬁces in a two-story building on the outskirts of Columbia, S.C. He declined to comment on speciﬁc cases.

Mr. Szkaradek refers to Vision’s seven-year contract as a “hybrid lease” that enables renters to build up “implied equity”
with each monthly rent payment. Vision works with clients to help them through the process of managing payments, he
said.




https://www.nytimes.com/2016/08/22/business/dealbook/rent-to-own-homes-a-win-win-for-landlords-a-risk-for-struggling-tenants.html   3/5
10/2/2020             Case 3:19-cv-08181-JCS          Document
                                   Rent-to-Own Homes: A               32-2 a Risk
                                                        Win-Win for Landlords, Filed   10/08/20
                                                                                   for Struggling TenantsPage     115
                                                                                                          - The New Yorkof 125
                                                                                                                         Times




                                    Donna Thomas, seen here babysitting, said she was not told that her home, which was
                                    leased from Vision Property, had a standing order from the city to remain vacant. Andrew
                                    Spear for The New York Times



Vision, which does not provide ﬁnancing for tenants to buy homes, pointed to Mr. Rankin as one client it has worked with to
help make a home livable.

In October, Mr. Rankin moved into his home after signing a contract that valued the three-bedroom house at $38,000. There
was no carpeting and no linoleum on the ﬂoors, and the walls were covered with what Mr. Rankin described as a tar-like
substance. These issues seemed easily ﬁxable, though, Mr. Rankin said, because he runs his own ﬂooring company.

But not even a craftsman like Mr. Rankin was prepared for the biggest problem with the house: a condemned septic tank
that the local water department said needed to be upgraded.

The cost to install a new sewerage system was more than $8,000, Mr. Rankin said. Vision helped him ﬁnd a contractor to
make the repairs, but it rolled the cost into a new contract that revalued the purchase price of the home to $60,000 and
increased his monthly costs by $65, to $470 a month.

“Financially, they kind of stuck it to me,” Mr. Rankin said. But, he added, “when you don’t have any options and someone is
willing to work with you, it’s really a blessing.”

Vision paid $10,760 to the Department of Housing and Urban Development for the house last July.


Cheap Homes
“If you’re doubling your money off of people who are scraping by and you’re taking advantage of their vulnerability to
enrich yourself, that is being predatory,” said Beryl Satter, the author of the 2009 book “Family Properties,” which
chronicled the exploitation of black homeowners in Chicago.

Nearly half of Vision’s homes were bought from Fannie Mae, the government-backed mortgage ﬁrm, according to
RealtyTrac.

A number of tenants and former tenants interviewed said they had hoped to buy homes from Vision either by ultimately
getting a mortgage or saving cash to buy a home outright. But other tenants expressed concern they would end up losing
the home.

That is what happened to Heidi Anderson, 45, whose two children and partner moved into a Vision house in Vassar, Mich.,
last fall. They spent the winter months without heat because the furnace had been submerged in water and no longer
worked. The only thing they had to keep warm during a cold Michigan winter, she said, was an electric heater and a wood-
burning stove in the kitchen.

Ms. Anderson said she called Vision several times about the furnace, but nobody got back to her, so she stopped paying
rent. In February, Vision ﬁled a nonpayment proceeding, seeking the family’s eviction and $3,100 in overdue rent. She sent
a check to Vision, she added, but the company returned it, saying it was late.
https://www.nytimes.com/2016/08/22/business/dealbook/rent-to-own-homes-a-win-win-for-landlords-a-risk-for-struggling-tenants.html   4/5
10/2/2020             Case 3:19-cv-08181-JCS          Document
                                   Rent-to-Own Homes: A               32-2 a Risk
                                                        Win-Win for Landlords, Filed   10/08/20
                                                                                   for Struggling TenantsPage     116
                                                                                                          - The New Yorkof 125
                                                                                                                         Times
Days before Memorial Day weekend, the family moved out, before the formal eviction. They have since moved into another
nearby home through a contract-for-deed deal. It was the best option available because, Ms. Anderson said, she still could
not qualify for a mortgage.

“There is a little bit of work, but mostly it’s cosmetic,” she said. “The furnace works.”




https://www.nytimes.com/2016/08/22/business/dealbook/rent-to-own-homes-a-win-win-for-landlords-a-risk-for-struggling-tenants.html   5/5
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 117 of 125




                    Exhibit 13
         Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 118 of 125



Examining Wedgewood: A Look at the Home-Flipping
Giant in Battle With Homeless Mothers
   nbcbayarea.com/investigations/examining-wedgewood-a-look-at-the-home-flipping-giant-in-battle-with-homeless-
mothers/2208119


The West Oakland home seized by the mothers from
Moms4Housing is one of more than 120 Bay Area properties
currently owned by Wedgewood Inc.




                          Google Maps and Sean Myers/NBC Bay Area
Wedgewood owned at least 125 properties across eight Bay Area counties through its network of LLCs as
     of December 2019, according to an NBC Bay Area review of assessor and recorder records.

Southern California home-flipping giant Wedgewood Inc. was thrust into the spotlight last
month when homeless mothers from Moms4Housing began squatting in a vacant West
Oakland home owned by the company and refused to leave. It’s an unusual situation for
Wedgewood, which until recently, had received little public attention or scrutiny in
Northern California.

Attorneys representing Moms4Housing argued in Alameda County Superior Court on
Monday that housing is a human right and the mothers should be allowed to stay because
of the ongoing homelessness crisis in Oakland. Judge Patrick McKinney is expected to
release a ruling in the coming days.

                                                                                                                  1/5
       Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 119 of 125

While all eyes are focused on the battle for control of the three-bedroom home on Magnolia
Street, scant attention has been paid to Wedgewood’s other activity in the region, which has
faced legal challenges from tenants and opposition from housing advocates.

An NBC Bay Area analysis of property records and legal filings revealed Wedgewood’s Bay
Area real-estate portfolio is far more extensive than the Magnolia Street home they
purchased out of foreclosure in August. The home represents less than one percent of
Wedgewood’s Bay Area holdings, and a much smaller fraction of what the company owns
nationally.

Determining the extent of Wedgewood’s property ownership in the Bay Area and elsewhere
is difficult because the company conducts business through a sprawling network of LLCs,
such as Catamount Properties 2018, LLC, which owns the home currently occupied by the
homeless mothers.

But Catamount Properties 2018 is just one of 98 active LLCs NBC Bay Area traced back to
Wedgewood using secretary of state business filings and a database of property records
from Santa Clara County and San Mateo County. While the LLCs have different names,
they share one common characteristic connecting them to Wedgewood: The mailing
address of the company’s Redondo Beach headquarters.

Wedgewood currently owns at least 125 properties across eight Bay Area counties through
its network of LLCs, according to a review of assessor and recorder records. That tally
doesn’t include any properties the company might own in Solano County, which said it
could not provide ownership records over the phone. It’s also possible there are additional
LLCs tied to the company not identified in NBC Bay Area’s search.

Of those 98 active LLCs, 31 Wedgewood entities appear to have owned property in Bay
Area counties since 2015, according to assessor and recorder records. The other entities
appear to perform separate functions for the vertically integrated company.


But the current count of Wedgewood’s properties doesn’t accurately portray the scope of
the company’s Bay Area operation. Its business model, centered around buying, fixing, and
quickly flipping homes, means Wedgewood rarely holds onto homes for long. Although the
Magnolia Street home was vacant when the homeless mothers took it over in November,
Wedgewood had just purchased the home in August and said it planned to fix and sell the
home soon.

Deed records from counties across California reveal thousands of property transactions
over the past five years. Although these records confirm activity in a given area, there may
be multiple transactions for a single purchase or sale.

The Wedgewood LLCs identified by NBC Bay Area show up more than 220 separate times
                                                                                               2/5
        Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 120 of 125

since 2015 in Solano County deed records, 726 times in Kern County deed records, and
926 times in San Bernardino County deed records.

And that’s just California. In Dallas County, Texas, for example, there were more than 544
deed records tied to Wedgewood LLCs since 2016, and more than twice that in Broward
County, Florida. Catamount Properties 2018, LLC is currently registered in 18 different
states, according to state business records.

“That kind of speculative activity drives up the cost of housing,” said Amy Inglis, a program
director at Tenants Together, a San Francisco-based non-profit tenant advocacy group.

Although corporate acquisition of foreclosed properties has slowed significantly since the
peak of the foreclosure crisis, Inglis said the practice continues, and it can lead to the
displacement of tenants renting homes that went into foreclosure.

“Corporations were buying up homes in foreclosure and many of those homes were already
rented,” Inglis said. “By the end of the crisis, we saw from our count at least a million
tenants in California were displaced by that activity of new owners coming in and giving
tenants an eviction notice instead of allowing them to stay, and then flipping the
properties.”

In response to NBC Bay Area’s request for comment, a representative for Wedgewood said:

      The Company acquires a large number of distressed properties on a regular basis, the vast
     majority of which are occupied by the prior owners, whom their lender foreclosed upon. In
     some instances, the properties are non-owner occupied and, in those instances, to the extent
     the occupant is legally entitled to remain in the property, Wedgewood honors that right and
     allows them to stay for the duration of their lease or other entitlement. Wedgewood always
     follows all legal requirements in connection with its efforts to obtain possession of the
     properties it purchases.

     Sam Singer, spokesman for Wedgewood

A search of court filings in four counties where Wedgewood has owned property revealed
more than 300 lawsuits since 2015 that involve the company, mostly unlawful detainers in
which the company was attempting to evict a tenant or former owners living in a home it
recently purchased.

In San Bernardino County alone, Wedgewood has been a party in 275 lawsuits since 2015,
the majority of which were unlawful detainers.

“They basically get properties that people are living in and then their job is to evict them,”
said Leah Simon-Weisberg, Legal Director for Alliance of Californians for Community
Empowerment (ACCE). Simon-Weisberg is handling the eviction defense for the homeless
                                                                                                    3/5
       Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 121 of 125

mothers occupying the Magnolia Street home.

The moms did not inhabit the home nor own the property when Wedgewood bought it in
August. Thus the dispute differs from other lawsuits involving Wedgewood where legal
action was taken against the prior owner or existing tenant of a property at the time it was
purchased by the company.

“It’s almost like they’re an eviction machine as much as anything else. That’s what they’re
selling. They get the properties, kick people out, and sell them empty,” Simon-Weisberg
said.

In San Francisco, a city with strong tenant protection laws, Wedgewood was accused on
three separate occasions since 2016 of wrongfully evicting tenants renting foreclosed
properties the company had recently purchased.

In a 2016 lawsuit, plaintiff Maria Hernandez sued Wedgwood for wrongfully evicting her
from a home she’d rented for years. The lawsuit alleged an agent for Wedgewood used
illegal tactics to get her out of the home once she refused a small buyout.

“Defendant Wedgewood has directed its employees and its agents to aggressively clear out
foreclosed homes, while concomitantly directing its employees and agents to refrain from
repairing the substandard conditions within these properties until all occupants have been
vacated and/or been forced to vacate,” the complaint stated. “Where such pressure tactics
are unsuccessful, Defendant Wedgewood’s eviction department assigns these tenant-
occupied properties to local eviction attorneys who uniformly commence “no cause” post-
foreclosure eviction proceedings that illegally circumvent the just cause eviction
protections.”

At the time, Wedgewood denied each allegation in a written response to the court.

Two of the wrongful eviction lawsuits in San Francisco reviewed by NBC Bay Area were
settled for undisclosed amounts. One remains active.

In response to NBC Bay Area’s inquiry about the cases, a representative for the company
said, “The two cases that were settled have confidentiality provisions that limit
Wedgewood’s ability to respond beyond saying ‘the matter was resolved.’”

Although the West Oakland house was vacant when the Moms4Housing mothers seized the
property, they did so without permission from Wedgewood. Now the company is in a legal
fight to evict them.

Wedgewood has served an eviction notice to the Moms4Housing mothers and a favorable
ruling for Wedgewood in Alameda County court could lead to removal of the moms.


                                                                                               4/5
        Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 122 of 125

Meanwhile, Oakland City Councilmembers Rebecca Kaplan and Nikki Fortunato Bas have
demanded that Wedgewood negotiate to sell or give the property to the women.

CCPA Notice

Weather Forecast
San Jose, CA

91°

Smoke

0% Precip

Tonight
62°

Tomorrow
91°

Copyright © 2020 NBCUniversal Media, LLC. All rights reserved

Close Menu




                                                                                     5/5
Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 123 of 125




                    Exhibit 14
        Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 124 of 125



Civil rights groups accuse real estate firm of preying on
poor homeowners
  cbsnews.com/news/fair-housing-lawsuits-vision-property-michigan


Leading civil rights groups are accusing a Michigan real estate firm that bought and resold
dilapidated houses in the state of misleading mostly low-income homebuyers about the
properties' condition.

In a class-action lawsuit filed this week, lawyers for the NAACP and American Civil
Liberties Union allege that Vision Property Management violated fair housing, consumer
protection and civil rights laws, claiming that the firm targeted people "who had been
unable to obtain the dream of homeownership." The houses Vision purchased are in
predominantly Black neighborhoods in Detroit, Flint and Inkster.

More specifically, the suit alleges that Vision misled potential homebuyers into believing
they could purchase a home through a seven-year contract when in reality the company
was ensnaring them in 20- to 30-year payment plans. As a result, the plaintiffs' lawyers
argue, some homebuyers were shocked to discover that the payments they had been
making for years were only for interest and hadn't made a dent in the principal balance.

"Some homebuyers recalled being told that, after 84 payments, the
house would be theirs and that they would have the deed to the
property free and clear after seven years," the ACLU said in court
documents. "Others recalled that Vision's sales pitch made them
believe their full monthly payment was going toward the purchase
price and that they would have finished paying for the home by the
seven-year mark."

Efforts to contact a spokesperson at Vision were unsuccessful. FTE Networks, a New York-
based real estate investment company, bought Vision last December. FTE Networks did
not respond to a request for comment.

Poorly maintained homes
The suit said many homes Vision sold had "torn-out electrical wiring, missing or non-
functioning appliances, missing or damaged plumbing, missing toilets" and other problems
— defects that allegedly were kept hidden from homebuyers.

Trending News

     $2.2 trillion HEROES Act would provide second stimulus check
     House passes COVID relief bill, but it's unlikely to pass Senate
                                                                                              1/2
       Case 3:19-cv-08181-JCS Document 32-2 Filed 10/08/20 Page 125 of 125

     Nearly 20,000 Amazon workers tested positive for COVID-19
     Amazon, eBay block sales of items with "stand back" and "stand by"

"Some homes have floors that are collapsing or roofs that leak badly," the ACLU said.
"Many have raw sewage backing up in the home because of plumbing lines in need of a
significant overhaul."

Vision's business practices drew national attention four years ago when a Baltimore family
suffered lead poisoning while living in a house owned by the firm. The following year, the
late U.S. House Rep. Elijah Cummings pushed for an investigation and asked Vision how
many other homes it owned in Baltimore. A subsequent probe found that Vision had
bought thousands of foreclosed homes from Fannie Mae.

Fannie Mae later announced it would stop selling homes to Vision.

Vision also came under fire last year when New York state officials sued the company,
alleging similar predatory business practices. Attorney General Letitia James said Vision
"trapped New Yorkers in mold-infested, dilapidated homes and wrongfully placed the onus
on consumers to pay the price."

The company later settled for $600,000 and gave deeds to the families living in the Vision-
owned homes. Vision also has settled fair housing lawsuits against accusers in Ohio and
Wisconsin as well.




                                                                                              2/2
